           Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 1 of 103




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 HARRINGTON GLOBAL OPPORTUNITY FUND,
 LIMITED,
                 Plaintiff,                              Civil Action

                      - against-

 CIBC WORLD MARKETS CORP., CIBC WORLD                    COMPLAINT
 MARKETS INC., BANK OF AMERICA
 SECURITIES, INC., MERRILL LYNCH CANADA                  JURY TRIAL
 INC., MERRILL LYNCH PROFESSIONAL                        DEMAND
 CLEARING CORP., TD SECURITIES, INC., TD
 SECURITIES(USA) LLC, CORMARK
 SECURITIES, INC., UBS FINANCIAL SERVICES,
 INC., UBS SECURITIES CANADA, INC.,
 SOCIETE GENERALE CAPITALE CANADA,
 INC., SG AMERICAS SECURITIES, LLC, and
 JOHN DOES 1 THROUGH 10.

                           Defendants.




{1308056.1 }
           Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 2 of 103




         Plaintiff Harrington Global Opportunity Fund Limited (“Harrington”), by

and through its undersigned attorneys, Warshaw Burstein, LLP and Christian

Smith and Jewell LLP, as and for its complaint against CIBC World Markets Corp.

(“CIBC-U.S.”), CIBC World Markets, Inc. (“CIBC-Canada”), Bank of America

Securities, Inc. (“Merrill-U.S.”), Merrill Lynch Canada, Inc. (“ML-Canada”),

Merrill Lynch Professional Clearing Corp. (“MLPro”), TD Securities, Inc. (“TD-

Canada”), TD Securities (USA) LLC (“TD-U.S.”), Cormark Securities, Inc.

(“Cormark”), UBS Financial Services, Inc. (“UBS-U.S.”), UBS Securities Canada,

Inc. (“UBS-Canada”), Société Générale Capitale Canada, Inc. (“SocGen-Canada”),

SG Americas Securities, LLC (“SocGen-U.S.”), and John Does 1 through 10

(“John Doe-Canada,” “John Doe-U.S.”) (collectively referred to as “Defendants”),

alleges upon personal knowledge, information and belief, and an investigation by

counsel as follows:


                            I.   SUMMARY OF CLAIMS

         1.    This case arises from Defendants’ market manipulation scheme

involving spoofing and abusive naked short selling that caused Harrington to lose

tens of millions of dollars in connection with its sale of approximately 9 million

shares of Concordia International Corp. (“Concordia” or the “Company”) stock

during the period January 27, 2016 to November 15, 2016 (“Relevant Period).

{1308056.1 }                              1
           Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 3 of 103




Defendants' spoofing and abusive naked short selling schemes were

complementary forms of unlawful market manipulation. Both schemes injected

false and misleading pricing information into the market that interfered with the

natural forces of supply and demand and drove Concordia’s share price downward

during the Relevant Period from $34.77 to $1.83, in violation of Section 10(b) and

Rule 10b-5 and Section 9(a)(2) of the Securities Exchange Act of 1934.

         2.    Concordia is an “Interlisted Security” that is registered for trading on

multiple stock exchanges in Canada and the United States. In this case,

Defendants CIBC-U.S., CIBC-Canada, Merrill-U.S., Merrill-Canada, TD-Canada,

TD-U.S., John Doe-Canada, and John Doe-U.S. (the “Spoofing Defendants”),

utilized exchanges in both countries, including the Toronto Stock Exchange

(“TSX”) in Canada and the National Association of Securities Dealers Automated

Quotations Exchange (“NASDAQ”) in the United States, to perpetrate their

unlawful spoofing and naked short selling schemes involving Concordia stock.

         3.    Spoofing is an insidious form of market manipulation that can

profoundly undermine the integrity and stability of securities markets. The

objective of a spoofing scheme is to manipulate the market price of a security

either upward or downward. A spoofing scheme is executed by brokers who

utilize high frequency trading systems that operate algorithmic trading programs to

maximize the speed of their market access and trading strategies. Spoofing is

{1308056.1 }                                2
           Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 4 of 103




accomplished by simultaneously placing hundreds or thousands of illegitimate

orders, known as “Baiting Orders,” into the Market Order Book1 that are not

intended to be executed. If the spoofer’s goal is to drive the price down, they enter

Baiting Orders to sell, which are intended to “bait” or “trick” investors into

entering their own sell orders to avoid suffering losses in a downward trending

market. At the same time that the spoofer places the Baiting Orders to sell, the

spoofer simultaneously places legitimate orders to buy on the opposite side of the

Market Order Book, known as the “Executing Order.” The Executing Orders are

intended to be executed at the manipulated prices generated by the Baiting Orders.

Immediately after placing an Executing Order in the Market Order Book, the

spoofer cancels all of the Baiting Orders, which completes the spoofing cycle.

This scheme can be used multiple times during a trading day, and then

continuously repeated throughout a protracted trading period. A spoofing scheme

to sell a company’s stock that continues over a protracted period of time causes a

downward spiral of the company’s share price, from which the share price does not

generally recover to its original market price.




1
  A “Market Order Book” is an electronic list of buy and sell orders for specific securities and
other financial instruments that is organized by price levels and lists the number of shares being
bid or offered at each price point. The Market Order Book reflects whether the market price for
the security is moving upwards or downwards and is visible to every trader on the exchange. See
Investopedia, Order Book.
{1308056.1 }                                    3
           Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 5 of 103




         4.    The Spoofing Defendants, through their algorithmic high frequency

trading, placed at various times throughout the Relevant Period, thousands of

Baiting Orders to sell Concordia shares on exchanges in Canada, including the

TSX and exchanges in the United States, including NASDAQ. These Baiting

Orders were placed in Canada and the United States in order to keep the

manipulated market prices aligned in both countries. When these orders were

placed in the Market Order Books in both Canada and the United States, they were

intended to manipulate Concordia’s share price downward by flooding the market

with Baiting Orders to sell.

         5.    At the same time that they placed their Baiting Orders to sell, the

Spoofing Defendants also placed in the Market Order Book, Executing Orders to

buy Concordia’s shares. This allowed the Spoofing Defendants to purchase

Concordia shares at the manipulated lower prices and also caused those

shareholders, like Harrington, who sold their shares into the manipulated market,

to suffer significant losses.

         6.    As the Spoofing Defendants perpetrated their scheme to drive the

price of Concordia’s stock downward, it signaled to UBS-U.S., UBS-Canada,

Merrill-U.S., Merrill-Canada, MLPro, Cormark, SocGen-Canada, SocGen-U.S.,

John Doe-U.S. and John Doe-Canada (the “Naked Short Selling Defendants”), that



{1308056.1 }                                4
           Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 6 of 103




it was a propitious time for their abusive naked short selling scheme to be executed

simultaneously on both the Canadian and U.S. exchanges.

         7.    Abusive naked short selling is, according to the Securities and

Exchange Commission (“SEC”), an unlawful form of short selling 2 where the short

seller does not borrow shares prior to the short sale and fails to deliver (“FTD”)

any shares on the settlement date to the purchaser3 Instead, the naked short sale

results in the electronic creation of a what is commonly referred to as “fictitious,”

“phantom,” or “counterfeit” shares (“Fictitious Shares”). Irrespective of their title,

these shares are unauthorized and were never issued by the company for trading

but appear to the market as authorized shares. By creating and selling Fictitious

Shares, the naked short seller injects into the market false and misleading

information concerning the fake supply of a company’s shares that appear

available for trading. This interferes with the natural market forces of supply and

demand, driving the price of the shares downward.


2
 Short selling is a lawful trading strategy. In a short sale, the investor anticipates that the price
of a security that they do not own is trending downward. Therefore, the short seller borrows
shares, generally from a broker, and sells them into market. Thereafter, the short seller
purchases shares in the market, hopefully at a lower price, to return the borrowed shares. The
short sellers’ profit or loss is the difference between the price that they sold the borrowed shares
and the price that they paid for the replacement shares, net of brokerage fees.

3
  The settlement of a trade occurs when there is an exchange of cash and securities between the
purchaser and seller. In the event the trade does not settle, an FTD is created until such time as
the securities are delivered.

{1308056.1 }                                      5
           Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 7 of 103




         8.    In an effort to prohibit naked short selling, the SEC promulgated

Regulation SHO, 17 C.F.R. § 242, 200 (“Reg SHO”), which prohibits a broker

from accepting a short sale order in an equity security unless the broker can locate

securities that are lawfully borrowable to be sold, has entered into a bona fide

arrangement to borrow the security, or has a reasonable basis to believe that the

security can be borrowed so that it can be timely delivered at settlement. If an

investor or broker does not timely deliver the shares, a FTD occurs. The objective

of Reg SHO is to limit short selling to shares that can be lawfully borrowed and to

prohibit abusive naked short selling in the market that creates an excessive amount

of FTD’s.

         9.    During the Relevant Period, Concordia had approximately 40 million

shares issued and outstanding for investors to trade. However, during this same

period, there were approximately 410 million Concordia shares traded on the U.S.

and Canadian exchanges.

         10.   The enormous discrepancy between the 40 million shares issued by

Concordia for trading and the approximately 410 million Concordia shares traded

during this time period represents an astonishingly high turnover rate of 1,000%.

Stated differently, if there had been approximately 410 million issued and

outstanding shares traded during this time period, each of the 40 million issued

shares available for trading would have been sold and resold 10 times. This did

{1308056.1 }                               6
           Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 8 of 103




not happen. Instead, a strong inference can be drawn that the approximately 410

million shares that were traded were not limited to the 40 million shares that

Concordia issued for trading. Instead, they included millions of Fictitious Shares

unlawfully manufactured by the Naked Short Selling Defendants.

         11.   During the same period, there were approximately 238 million shares

of Concordia stock that was sold short on the Canadian and U.S. exchanges

combined. This accounted for approximately 58% of the approximately 410

million Concordia shares traded during this period. The short sale turnover rate

was approximately 600% of the 40 million shares Concordia actually issued for

trading. Stated differently, based on the short sale turnover rate, each share of the

40 million shares available for trading was sold short 6 times for each available

trading share. This also did not happen. Instead, the enormous volume of the

approximately 238 million shares that were sold short, included millions of

Fictitious Shares that the Naked Short Selling Defendants unlawfully manufactured

in connection with their abusive naked short selling scheme in violation of Reg

SHO.

         12.   Defendants’ spoofing and abusive naked short selling schemes caused

Harrington to lose tens of millions of dollars in connection with the sale of its

Concordia shares. Harrington reasonably believed that it was selling its Concordia

shares into a market that was fair, efficient, and free from manipulation, not

{1308056.1 }                              7
           Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 9 of 103




knowing that in fact, the market was being unlawfully manipulated by the

Defendants.


                        II.   JURISDICTION AND VENUE

         13.   This Court has jurisdiction over the subject matter of this action

pursuant to Section 27 of the Exchange Act [15 U.S.C. §78aa]; and 28 U.S.C. §

1331. This Court also has jurisdiction over the state law claim under 28 U.S.C. §

1367 because this claim is so related to the federal claims that it forms part of the

same case or controversy.

         14.   Venue is proper in the Southern District of New York pursuant to 28

U.S.C. § 1391 and Section 27 of the Exchange Act, in that many of the acts,

transactions and occurrences alleged herein occurred in this District, and all of the

Defendants conducted business here in connection with the events described

herein. Defendants directly or indirectly made use of the means or

instrumentalities of interstate commerce including the mails and the facility of a

national securities exchange in connection with the conduct alleged herein. Where

claims involve securities listed or traded on domestic stock exchanges, Section 27

of the Exchange Act provides for personal jurisdiction over those parties who trade

on these exchanges.




{1308056.1 }                                8
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 10 of 103




                                  III.    THE PARTIES
A.       Plaintiff

         15.   Plaintiff Harrington is a Bermuda based investment company that is

wholly owned by its unit holders. It is managed by Harrington Global Limited

(“HGL”), a fund management company. During the Relevant Period, Harrington

sold 8,931,109 shares of Concordia on the U.S. and Canadian markets, including

NASDAQ and the TSX. Harrington believed it was selling its Concordia shares

into a market that was fair, efficient, and free from manipulation. However, the

market in Concordia shares was in fact being manipulated by the Defendants,

causing Harrington to lose tens of millions of dollars in connection with the sale of

its Concordia shares.


B.       Defendants4

               CIBC Defendants

         16.    Defendants CIBC-U.S. and CIBC-Canada employed high speed

algorithmic systems to route orders of Concordia shares to their affiliated cross

border companies.




4
  Whenever reference is made to any act, device, contrivance, or scheme to manipulate
Concordia securities by any of the Defendants, the allegation is intended to also include the
subsidiaries, affiliates, sister companies, agents and representatives of that Defendant, whose
identities and specific involvement in this market manipulation case are unknown by Harrington
at this time. Only after discovery is taken will their identities and involvement become known.
{1308056.1 }                                   9
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 11 of 103




         17.   Defendant CIBC-U.S. is located at 425 Lexington Ave, New York,

NY. CIBC-U.S. is a registered broker dealer that executes securities transactions

on the various exchanges in the U.S. including NASDAQ, for its own proprietary

account and the accounts of its customers.

         18.   Defendant CIBC-Canada is headquartered at 161 Bay Street, Toronto,

Ontario, Canada. CIBC-Canada is a registered broker dealer that executes

securities transactions on the various exchanges in Canada, including the TSX, for

its own proprietary account and the accounts of its customers.


               Merrill Defendants

         19.   Defendants Merrill-U.S., Merrill-Canada and MLPro employed high

speed algorithmic systems to route orders of Concordia shares to their affiliated

cross border companies.

         20.   Defendant Merrill-U.S. is formerly known as Bank of America

Merrill Lynch and is headquartered at One Bryant Park, New York, New York.

Merrill-U.S. is a registered broker dealer that executes securities transactions on

the various exchanges in the U.S., including NASDAQ, for its own proprietary

account and the accounts of its customers.

         21.   Defendant ML-Canada has its headquarters located at 181 Bay Street,

Toronto, Ontario, Canada. ML-Canada is a registered broker dealer that executes


{1308056.1 }                             10
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 12 of 103




securities transactions on the various exchanges in Canada including the TSX, for

its own proprietary account and the accounts of its customers.

         22.    Defendant MLPro is located at 222 Broadway, 6th Floor, New York,

NY. MLPro is a registered broker dealer that executes securities transactions on

the various exchanges in the U.S. including NASDAQ, for its own proprietary

account and the accounts of its customers.


               TD Defendants

         23.   Defendants TD-Canada and TD-U.S. employed high speed

algorithmic systems to route orders of Concordia shares to their affiliated cross

border companies.

         24.   Defendant TD-Canada is located at 66 Wellington Street West

Toronto, Ontario, Canada. TD-Canada is a registered broker dealer that executes

securities transactions on the various exchanges in Canada including the TSX, for

its own proprietary account and the accounts of its customers.

         25.   Defendant TD-U.S. is located at 31 W 52nd Street, New York, NY.

TD-U.S. is a registered broker dealer that executes securities transactions on the

various exchanges in the U.S. including NASDAQ, for its own proprietary account

and the accounts of its customers.




{1308056.1 }                             11
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 13 of 103




               Cormark Defendant

         26.   Defendant Cormark employed high speed algorithmic systems to

route orders of Concordia shares to its affiliated U.S. brokers.

         27.   Defendant Cormark is located at 200 Bay Street, Suite 2800, Toronto,

Ontario, Canada. Cormark is a registered broker dealer that executes securities

transactions on the various exchanges in Canada including the TSX, for its own

proprietary account and the accounts of its customers.


               UBS Defendants

         28.   Defendants UBS-U.S. and UBS-Canada employed high speed

algorithmic systems to route orders of Concordia shares to their affiliated cross

border companies.

         29.   Defendant UBS-U.S. is located at 1285 Avenue of the Americas, New

York, NY. UBS-U.S. is a registered broker dealer that executes securities

transactions on the various exchanges in U.S. including NASDAQ, for its own

proprietary account and the accounts of its customers.

         30.   Defendant UBS-Canada has its headquarters at 154 University

Avenue Toronto, Ontario, Canada. UBS-Canada is a registered broker dealer that

executes securities transactions on the various exchanges in Canada including the

TSX, for its own proprietary account and the accounts of its customers.



{1308056.1 }                              12
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 14 of 103




               SocGen Defendants

         31.   Defendants SocGen-Canada and SocGen-U.S. employed high speed

algorithmic systems to route orders of Concordia shares to their affiliated cross

border companies.

         32.   Defendant SocGen-U.S. is located at 245 Park Avenue, New York,

NY. SocGen-U.S. is a registered broker dealer that executes securities transactions

on the various exchanges in the U.S. including NASDAQ, for its own proprietary

account and the accounts of its customers.

         33.   Defendant SocGen-Canada is located at 130 King Street West, Suite

2200, Toronto, Ontario, Canada. SocGen-Canada is a registered broker dealer that

executes securities transactions on the various exchanges in Canada including the

TSX, for its own proprietary account and the accounts of its customers.


               John Doe Defendants

         34.   Defendants John Doe-Canada and John Doe-U.S. employed high

speed algorithmic systems to route orders of Concordia shares to their affiliated

cross border companies.

         35.   Defendants John Doe-Canada and John Doe-U.S. are entities,

including market makers, subsidiaries, affiliates, and sister companies of the

Defendants, and Defendants’ customers, whose identities are currently unknown,

that unlawfully participated in the scheme to manipulate the trading and market
{1308056.1 }                             13
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 15 of 103




price of Concordia securities. During the Relevant Period, each of the Defendants

executed trades of Concordia’s shares for their own proprietary accounts and/or

their clients’ accounts.


C.       Non-Party

         36.   Concordia is a diverse healthcare company, focused on legacy

pharmaceutical products and orphan drugs. Concordia was incorporated in 2005

under the laws of Ontario, Canada. Concordia started trading on the TSX

exchange in 2013 and NASDAQ in 2015. The Company sells its portfolio of

products in 100 countries including the United States and Canada. Currently, it

trades under the name ADVANZ Pharma. During the Relevant Period, the

Company had approximately 51 million shares issued and outstanding, with

approximately 40 million of those shares authorized for interlisted public trading.

         37.   Since 2015, Concordia has been an Interlisted Security with its shares

listed and traded on both the TSX in Canada and NASDAQ in the United States.

The trading of Interlisted Securities, like Concordia, is facilitated by means of a

security identifier known as a CUSIP (Committee on Uniform Securities

Identification). Concordia’s CUSIP was 20653P102. Trades on both the Canadian

and U.S. exchanges are electronically executed and settled through the CUSIP

number of the security. A share of Concordia’s stock that is traded in the United

States is exactly the same share that is traded in Canada. Because shares of
{1308056.1 }                              14
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 16 of 103




Interlisted Securities, like Concordia, have identical CUSIP numbers and are

fungible in Canada and the United States, they are netted out in the cross-border

settlement process. Purchasers and sellers of Interlisted Securities, unless

specifically requested, have no control over where their orders are routed and

executed, or whether they are acquiring inventory from the United States or

Canada. As a result of the seamless interconnection between the Canadian and U.S.

markets for Interlisted Securities, trades in either country’s market affects trading

in the other country’s market.


                           IV.    CLAIMS FOR RELIEF
A.       First Claim for Relief for Spoofing in Violation of Section 10(b) of the
         Exchange Act of 1934 and Rule 10b-5 Promulgated Thereunder Against
         CIBC-Canada, CIBC-U.S., TD-Canada, TD-U.S., Merrill-U.S., Merrill-
         Canada, John Doe-Canada, and John Doe-U.S.

         38.   Plaintiff incorporates by reference paragraphs 1 through 37 as if more

fully set forth herein.

         39.   During the Relevant Period, the Spoofing Defendants, consisting of

CIBC-Canada, Merrill-Canada, TD-Canada, and John Doe-Canada, and John Doe-

U.S.(“Canadian Spoofing Defendants”) and CIBC-U.S., Merrill-U.S, TD-U.S. and

John Doe-U.S. (“U.S. Spoofing Defendants”), engaged in and employed devices,

schemes, illegal acts, practices, and a course of conduct, that were intended to




{1308056.1 }                              15
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 17 of 103




manipulate the market price of Concordia’s Interlisted Securities that were listed

and traded on both the TSX and NASDAQ.


               The Nature, Purpose, and Effect of Defendants’ Spoofing Scheme

         40.   Spoofing is a form of market manipulation that can profoundly

undermine the integrity and stability of securities markets. It occurs when a broker

creates an illusion of supply and demand of a security in order to move the market

price of that security either upward or downward. Spoofing rests on the

fundamental microeconomics principal that increased supply drives prices down

and increased demand drives prices up. A spoofing scheme involves the

placement, cancellation, and execution of Baiting and Execution Orders that are

generated by high-speed trading systems that use algorithmic trading programs.

         41.   There are generally two alternative objectives for spoofing: First,

manipulate the price downward, in order to buy at a more favorable price, which

was the objective of the Spoofing Defendants; or Second, manipulate the price

upward, in order to sell at a more favorable price.

         42.   The spoofing scheme perpetrated by the Spoofing Defendants

occurred in the following three stages:


               (a)   First, the Spoofing Defendants flooded the markets with large

quantities of Baiting Orders to sell. These orders had no legitimate purpose and

{1308056.1 }                               16
       Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 18 of 103




when placed, were not intended to be executed. The sole purpose for the

placement of Baiting Orders was to deceive and mislead market participants into

believing that the market price of Concordia’s securities was moving downward;

            (b)    Second, at the same time that the Baiting Orders were placed in

the Market Order Book, the Spoofing Defendants also placed their Executing

Orders to purchase Concordia shares at the lower stock prices created by the

downward manipulation of the Baiting Orders; and

            (c)    Third, immediately after the completion of their Executing

Orders to buy Concordia shares at the lower prices, the Spoofing Defendants

cancelled all of their Baiting Orders, removing them from the Market Order Book.


      43.   Once the three stages of this spoofing cycle were completed, the

pattern was repeated by the Spoofing Defendants multiple times a day and

continuously throughout the Relevant Period.

      44.   The Spoofing Defendants perpetrated their spoofing scheme on both

the Canadian and U.S. exchanges simultaneously in order to ensure that the price

of Concordia stock in both countries was determined by the manipulated price and

not by natural market forces.

      45.   The continuous placement and cancellation of Baiting Orders by the

Spoofing Defendants throughout the Relevant Period operated as a fraud on the

market. As evidenced by the high volume of sell orders, these Baiting Orders were
{1308056.1 }                          17
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 19 of 103




intended to mislead other market participants into believing that the downward

movement of Concordia’s share price was being caused by the natural forces of

supply and demand. The placement and cancellation of thousands of Baiting

Orders by the Spoofing Defendants was not in furtherance of any legitimate

purpose. Rather, this activity was intended to send a false and misleading pricing

signal to the market in order to trick or bait market participants, like Harrington,

into executing their own sell orders. This resulted in driving down Concordia’s

share price even further, thereby enabling the Spoofing Defendants to purchase

Concordia’s shares at artificially manipulated lower prices.

         46.   The intention of the Spoofing Defendants not to execute their Baiting

Orders, can be inferred from inter alia: the short time period between the

continuous and repeated placement and cancellation of the Baiting Orders; the

concentration of cancelled Baiting Orders during the limited period when each

spoofing event occurred; the average size of the Baiting Orders that were

cancelled, in comparison to the average size of the bona-fide sell orders that were

executed; the ratio of cancelled Baiting Orders to sell compared to the executed

bona-fide orders to buy that existed; and the reoccurrence of the same trading

patterns throughout the Relevant Period.




{1308056.1 }                               18
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 20 of 103




         47.   Based on an analysis of the Canadian trading data for the period of

September 21, 2015 through November 25, 2016 (“Analysis Period”)5, Canadian

Spoofing Defendants CIBC-Canada, ML-Canada and TB-Canada, engaged in at

least 59,672 spoofing events in Concordia stock on the Canadian markets. During

the same period, in addition to the 59,672 instances of spoofing of Concordia’s

stock by the three Canadian Spoofing Defendants, the fourth Canadian Spoofing

Defendant, John Doe-Canada a/k/a “Anonymous” reflects an additional 39,978

spoofing events for a total of 99,650 spoofing events.6 During this period, there

were one or more instances of spoofing in Concordia stock on 293 out of 294

trading days.

         48.   In an efficient market that is free from manipulation, there should not

be any spoofing taking place that would artificially affect the market price of a

security. There is an extremely low statistical likelihood that the price variations

for each of the 99,650 spoofing events in Canada occurred naturally. However, the

market impact of these 99,650 spoofing events was material and statistically




5
  Harrington is seeking recovery of damages incurred during the period January 27, 2016 through
November 15, 2016, which has been defined as the Relevant Period. Reference to any date prior
to January 27, 2016 is only intended to demonstrate that the pattern and practice of Defendants’
unlawful conduct started prior to the Relevant Period. The Relevant Period comprises
approximately 70% of the Analysis Period.
6
 Through discovery it is expected that the identities of the John Doe-Canada’s trading under
“Anonymous” will be ascertained.
{1308056.1 }                                  19
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 21 of 103




significant. During the Relevant Period, an average of 4.5% of the total trading

volume in Concordia stock on the TSX was attributable to spoofing trades.

         49.   The impact of this spoofing activity extended beyond the specific

spoofing cycle of Bait, Execute, and Cancel, because the market did not

immediately rebound from the manipulated prices once the spoofing cycle was

completed. In fact, during the Relevant Period, a large amount of the trading in

Concordia’s stock on the Canadian exchanges took place during the 15-minute

period immediately following the completion of each spoofing cycle. On at least

114 of the 294 trading days during the Analysis Period, more than 10% of the

trading in Concordia stock in Canada astonishingly took place at manipulated

prices.

         50.   During the Analysis Period, based on identifiable trading patterns

between the U.S. and Canadian market data consisting of order and trade records

of the U.S. markets integrated with the Canadian trading data, a strong inference

can be drawn that Spoofing Defendants CIBC-U.S., Merrill-U.S., TD-U.S. and

John Doe-U.S., engaged in approximately 49,000 instances of spoofing in

Concordia stock on U.S. markets 7 During the Analysis Period, there was one or



7
   Trades on U.S. markets are not attributable directly to a broker. The instances cited in this
complaint are based on correlating trading activity of the Canadian Spoofing Defendants with
trading activity in the U.S. by their corporate affiliates and/or sibling companies on the same
date.
{1308056.1 }                                    20
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 22 of 103




more instances of spoofing in Concordia stock on 263 out of 294 trading days.

There is an extremely low statistical likelihood that the price variations for each of

the spoofing instances in the U.S. occurred naturally. The market impact of these

spoofing events was material and statistically significant.

         51.   The impact of this spoofing activity extended beyond the specific

spoofing cycle of spoofed orders, trades, and cancellations, because the market did

not immediately rebound from the manipulated prices once the spoofing sequences

were completed. In fact, during the Analysis Period, on at least 68 of the 294

trading days, more than 10% of the trading in Concordia stock in the U.S. took

place at manipulated prices. On 16 of those days, more than 25% of U.S. trading

volume took place at manipulated prices, while on one day, April 22, 2016,

61.15% of all trading in Concordia in the U.S. took place at manipulated prices.

         52.   The coordinated cross-border activity by each of the Spoofing

Defendants was necessary to the success of the spoofing scheme because without

the simultaneous spoofing activity in the U.S., the pricing manipulation that the

Spoofing Defendants were inducing in Canada would have been mitigated by

natural market forces of supply and demand in the U.S.




{1308056.1 }                              21
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 23 of 103




               Examples of Defendants' Spoofing Activities
               During the Relevant Period

         53.   The following are some examples of specific spoofing activities of

each Spoofing Defendant taken from the Canadian and U.S. exchange trading data.

These examples reflect the interplay between the Baiting and Executing Orders and

how each Spoofing Defendant used these orders to manipulate the market price of

Concordia’s shares downward on both the U.S. and Canadian markets

simultaneously. The examples establish the date, time, amount of shares and price

of each Baiting and Executing Order.


Defendants CIBC-Canada and CIBC-U.S.

                           February 11, 2016


         54.   On February 11, 2016 at 1:05:29.099 8, the Best Bid and Offer

(“BBO”)9 for Concordia shares trading on the Canadian market was 33.86 bid for

100 shares and 2,000 shares offered at 33.97. Between 1:05:28.120 and

1:09:29.128, Spoofing Defendant CIBC-Canada submitted 61 Baiting Orders to



8
  As set forth herein after, the time format is read as follows: HH:MM:SS.000, where “HH”
represents hours, “MM” represents minutes, “SS” represents seconds and “.000” represents
milliseconds.
9
  In the securities industry, the best bid is defined as the highest price a buyer will pay for a stock
and the best offer is defined as the lowest price that a seller will accept to sell its stock. The best
bid and best offer are reflected on the top line of the Market Order Book for each security that is
traded in the market. The algorithmic trading programs that are used by high frequency trading
firms are linked to and affected by the fluctuations in the BBO.
{1308056.1 }                                      22
       Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 24 of 103




sell on the Canadian market, totaling 13,200 shares, at prices ranging from 34.28

down to 33.96. By entering multiple Baiting Orders, Spoofing Defendant CIBC-

Canada intended to create fictitious selling pressure that would induce other market

participants to submit additional sell orders and drive the price of Concordia shares

downward.

      55.    The Baiting Orders placed by Spoofing Defendant CIBC-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. Between 1:05:29.109 and 1:05:29.128,

CIBC-Canada executed six Executing Orders on the Canadian market to buy a

total of 900 Concordia shares, at prices between 33.96 and 33.91, as follows:


                Time         Price    Shares     Buyer
             1:05:29.109     33.96     100       CIBC-Canada
             1:05:29.109     33.95     100       CIBC-Canada
             1:05:29.109     33.95     100       CIBC-Canada
             1:05:29.109     33.93     200       CIBC-Canada
             1:05:29.109     33.92     200       CIBC-Canada
             1:05:29.109     33.91     200       CIBC-Canada

Through the Executing Orders, Spoofing Defendant CIBC-Canada was able to

purchase shares at prices below the prevailing best offer of 33.97, which was the

natural price before Spoofing Defendant CIBC-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant CIBC-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

Beginning at 1:05:29.126, as it was submitting and executing the Executing
{1308056.1 }                            23
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 25 of 103




Orders, Spoofing Defendant CIBC-Canada began canceling all of its Baiting

Orders to sell on the Canadian market. The last Baiting Order was canceled at

1:05:30.193.


         56.   Concurrent with Spoofing Defendant CIBC-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant CIBC-U.S. entered 283

Baiting Orders to sell in the U.S. markets totaling 57,400 shares. Immediately

after Spoofing Defendant CIBC-Canada executed its Executing Trades on the

Canadian market, CIBC-U.S. canceled its Baiting Orders on the U.S. market.

         57.   The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

1:06:44.904, the BBO for Concordia shares traded on the Canadian market had

dropped to 33.82 bid for 200 shares (down from 33.86 before the spoofing) and

700 shares offered at 33.92 (down from 33.97 before the spoofing).


                       March 15, 2016


         58.   On March 15, 2016 at 10:23:48.439, the BBO for Concordia shares

trading on the Canadian market was 41.10 bid for 200 shares and 41.28 offered for

1,500. Between 10:23:48.447 and 10:23:48.500, Spoofing Defendant CIBC-
{1308056.1 }                             24
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 26 of 103




Canada submitted 30 Baiting Orders to sell on the Canadian market, totaling 6,000

shares, at prices ranging from 41.34 to 41.18. By entering multiple Baiting Orders,

Spoofing Defendant CIBC-Canada intended to create fictitious selling pressure that

would induce other market participants to submit additional sell orders and drive

the price of Concordia shares downward.

         59.    The Baiting Orders placed by Spoofing Defendant CIBC-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, between 10:23:48.475 and

10:23:48.500, Spoofing Defendant CIBC-Canada successfully executed 7

Executing Orders on the Canadian market to buy a total of 700 shares of Concordia

stock at lower prices, ranging from 41.10 to 41.00, as follows:


                   Time       Price     Shares    Buyer
               10:23:48.475   41.10      100      CIBC-Canada
               10:23:48.475   41.07      100      CIBC-Canada
               10:23:48.475   41.07      100      CIBC-Canada
               10:23:48.475   41.07      100      CIBC-Canada
               10:23:48.482   41.06      100      CIBC-Canada
               10:23:48.482   41.06      100      CIBC-Canada
               10:23:48.500   41.00      100      CIBC-Canada
Through the Executing Orders, Spoofing Defendant CIBC-Canada was able to

purchase shares at prices below the prevailing best offer of 41.28, which was the

natural price before Spoofing Defendant CIBC-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant CIBC-Canada would have been

{1308056.1 }                             25
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 27 of 103




required to pay the prevailing best offer price (or higher) to buy Concordia shares.

Beginning at 10:23:48.496, as it was submitting and executing the Executing

Orders, Spoofing Defendant CIBC-Canada canceled all of its Baiting Orders to sell

on the Canadian market. The last Baiting Order was canceled at 10:23:48.509.


         60.   Concurrent with Spoofing Defendant CIBC-Canada’s spoofing

activities on the Canadian market, Spoofing Defendant Spoofing Defendant CIBC-

U.S. entered 344 Baiting Orders to sell for a total of 64,500 Concordia shares on

the U.S. market. Immediately after Spoofing Defendant CIBC-Canada executed its

Executing Trades on the Canadian market, Spoofing Defendant CIBC-U.S.

canceled its Baiting Orders on the U.S. Market.

         61.   The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

10:24:47.852, the BBO of Concordia shares trading on the Canadian market had

dropped to 40.57 bid for 200 shares of Concordia (down from 41.10 before the

spoofing) and 200 shares offered at 40.64 (down from 41.28 before the spoofing).




{1308056.1 }                             26
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 28 of 103




                       March 24, 2016


         62.   On March 24, 2016 at 11:11:23.638, the BBO for Concordia shares

trading on the Canadian market was 36.15 bid for 100 shares and 36.28 offered for

1,700 shares. Between 11:11:23.703 and 11:11:25.670, Spoofing Defendant

CIBC-Canada submitted 21 Baiting Orders to sell on the Canadian market, totaling

5,800 shares, at prices ranging from 36.39 down to 36.25. By entering multiple

Baiting Orders, Spoofing Defendant CIBC-Canada intended to create fictitious

selling pressure that would induce other market participants to submit additional

sell orders and drive the price of Concordia shares downward.

         63.   The Baiting Orders placed by Spoofing Defendant CIBC-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, between 11:11:23.624 and

11:11:23.703, Spoofing Defendant CIBC-Canada executed ten Executing Orders

on the Canadian market to buy a total of 1,400 Concordia shares at lower prices

ranging from 36.21 to 36.12, as follows:

                       [INTENTIONALLY LEFT BLANK]




{1308056.1 }                               27
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 29 of 103




                   Time       Price    Shares    Buyer
               11:11:23.624   36.21     100      CIBC-Canada
               11:11:23.624   36.21     100      CIBC-Canada
               11:11:23.624   36.21     100      CIBC-Canada
               11:11:23.639   36.17     500      CIBC-Canada
               11:11:23.654   36.19     100      CIBC-Canada
               11:11:23.654   36.17     100      CIBC-Canada
               11:11:23.654   36.17     100      CIBC-Canada
               11:11:23.656   36.17     100      CIBC-Canada
               11:11:23.656   36.16     100      CIBC-Canada
               11:11:23.703   36.12     100      CIBC-Canada
Through the Executing Orders, Spoofing Defendant CIBC-Canada was able to

purchase shares at prices below the prevailing best offer of 36.28, which was the

natural price before Spoofing Defendant CIBC-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant CIBC-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

Beginning at 11:11:23.703, as it was submitting and executing the Executing

Orders, Spoofing Defendant CIBC-Canada began canceling all of its Baiting

Orders to sell on the Canadian market. The last Baiting Order was canceled at

11:11:25.670.


         64.   Concurrent with Spoofing Defendant CIBC-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant CIBC-U.S. entered 404

Baiting Orders to sell on the U.S. market totaling 56,900 shares. Immediately after

Spoofing Defendant CIBC-Canada executed its Executing Trades on the Canadian


{1308056.1 }                             28
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 30 of 103




market, Spoofing Defendant CIBC-U.S. canceled its Baiting Orders on the U.S.

market.

         65.   The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

11:11:30.172, the BBO of Concordia shares trading on the Canadian market had

dropped to 36.13 bid for 1,900 shares (down from 36.15 before the spoofing) and

100 shares offered at 36.21 (down from 36.28 before the spoofing).


                       March 28, 2016


         66.   On March 28, 2016 at 10:25:46.278, the BBO for Concordia shares

trading on the Canadian market was 34.64 bid for 300 shares and 400 shares

offered at 34.68. Between 10:25:46.360 and 10:25:51.053, Spoofing Defendant

CIBC-Canada submitted 23 Baiting Orders to sell on the Canadian market, totaling

3,000 shares, at prices ranging from 34.82 down to 34.65. By entering multiple

Baiting Orders, Spoofing Defendant CIBC-Canada intended to create fictitious

selling pressure that would induce other market participants to submit additional

sell orders and drive the price of Concordia shares downward.




{1308056.1 }                             29
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 31 of 103




         67.   The Baiting Orders placed by Spoofing Defendant CIBC-Canada,

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, between 10:25:46.300 and

10:25:46.344, Spoofing Defendant CIBC-Canada successfully executed four

Executing Orders on the Canadian market to buy Concordia shares, totaling 400

shares, at prices between 34.62 and 34.61, as follows:


                   Time       Price    Shares    Buyer
               10:25:46.300   34.62     100      CIBC-Canada
               10:25:46.300   34.62     100      CIBC-Canada
               10:25:46.344   34.61     100      CIBC-Canada
               10:25:46.344   34.61     100      CIBC-Canada
Through the Executing Orders, Spoofing Defendant CIBC-Canada was able to

purchase shares at prices below the prevailing best offer of 34.68, which was the

natural price before Spoofing Defendant CIBC-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant CIBC-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

Beginning at 10:25:46.360, as it was submitting and executing the Executing

Orders, Spoofing Defendant CIBC-Canada began canceling all of its Baiting

Orders to sell on the Canadian market. The last Baiting Order was canceled at

10:25:51.053.




{1308056.1 }                             30
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 32 of 103




         68.   Concurrent with Spoofing Defendant CIBC-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant CIBC-U.S. entered 306

Baiting Orders to sell on the U.S. market totaling 39,340 shares. Immediately after

Spoofing Defendant CIBC-Canada executed its Executing Trades on the Canadian

market, Spoofing Defendant CIBC-U.S. cancelled its Baiting Orders on the U.S.

market.

         69.   The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

10:26:43.202, the BBO of Concordia shares on the Canadian market had dropped

to 34.57 bid for 300 shares (down from 34.64 before the spoofing) and 400 shares

offered at 34.61 (down from 34.68 before the spoofing).


                       April 18, 2016


         70.   On April 18, 2016 at 10:35:40.322, the BBO for Concordia shares

trading on the Canadian market was 31.71 bid for 200 shares and 1,400 shares

offered at 31.78. Between 10:35:40.327 and 10:35:40.360, Spoofing Defendant

CIBC-Canada submitted 44 Baiting Orders to sell on the Canadian market, totaling

6,500 shares, at prices ranging from 31.92 down to 31.74. By entering multiple

{1308056.1 }                             31
       Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 33 of 103




Baiting Orders, Spoofing Defendant CIBC-Canada intended to create fictitious

selling pressure that would induce other market participants to submit additional

sell orders and drive the price of Concordia shares downward.

      71.    The Baiting Orders placed by Spoofing Defendant CIBC-Canada

successfully induced the entry of sell orders from other market participants driving

the price of Concordia shares downward. As a result, at 10:35:40.360, Spoofing

Defendant CIBC-Canada executed six Executing Orders on the Canadian market to

buy Concordia shares, totaling 600 shares, at prices between 31.73 and 31.69, as

follows:


                Time         Price     Shares    Buyer
            10:35:40.360     31.73      100      CIBC-Canada
            10:35:40.360     31.72      100      CIBC-Canada
            10:35:40.360     31.72      100      CIBC-Canada
            10:35:40.360     31.69      100      CIBC-Canada
            10:35:40.360     31.69      100      CIBC-Canada
            10:35:40.360     31.69      100      CIBC-Canada

Through the Executing Orders, Spoofing Defendant CIBC-Canada was able to

purchase shares at prices below the prevailing best offer of 31.78, which was the

natural price before Spoofing Defendant CIBC-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant CIBC-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

Beginning at 10:35:40.358, as it was submitting and executing the Executing

Orders, Spoofing Defendant CIBC-Canada began canceling all of its Baiting
{1308056.1 }                        32
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 34 of 103




Orders to sell on the Canadian market. The last Baiting Order was canceled at

10:35:41.104.


         72.   Concurrent with Spoofing Defendant CIBC-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant CIBC-U.S. entered 119

Baiting Orders to sell on the U.S. market totaling 16,179 shares. Immediately after

Spoofing Defendant CIBC-Canada executed its Executing Trades on the Canadian

market, Spoofing Defendant CIBC-U.S. canceled its Baiting Orders on the U.S.

market.

         73.   The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

10:35:40.356, the BBO for Concordia shares traded on the Canadian market had

dropped to 31.55 bid for 200 shares (down from 31.71 before the spoofing) and

100 shares offered at 31.60 (down from 31.78 before the spoofing).


                       April 25, 2016


         74.   On April 25, 2016 at 10:27:18.366, the BBO for Concordia shares

trading on the Canadian market was 41.19 bid for 300 shares and 800 shares

offered at 41.25. Between 10:27:18.381 and 10:27:19.117, Spoofing Defendant
{1308056.1 }                             33
       Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 35 of 103




CIBC-Canada submitted 30 Baiting Orders to sell on the Canadian market, totaling

4,600 shares, at prices ranging from 41.39 down to 41.18. By entering multiple

Baiting Orders, Spoofing Defendant CIBC-Canada intended to create fictitious

selling pressure that would induce other market participants to submit additional

sell orders and drive the price of Concordia shares downward.

      75.    The Baiting Orders placed by Spoofing Defendant CIBC-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. At 10:27:19.117, CIBC-Canada

executed four Executing Orders on the Canadian market to buy a total of 500

Concordia shares, at prices between 41.18 and 41.12, as follows:


                Time         Price     Shares    Buyer
            10:27:19.117     41.18      200      CIBC-Canada
            10:27:19.117     41.16      100      CIBC-Canada
            10:27:19.117     41.13      100      CIBC-Canada
            10:27:19.117     41.12      100      CIBC-Canada

Through the Executing Orders, Spoofing Defendant CIBC-Canada was able to

purchase shares at prices below the prevailing best offer of 41.25, which was the

natural price before Spoofing Defendant CIBC-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant CIBC-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

Beginning at 10:27:19.115, as it was submitting and executing the Executing

Orders, Spoofing Defendant CIBC-Canada began canceling all of its Baiting
{1308056.1 }                        34
       Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 36 of 103




Orders to sell on the Canadian market. The last Baiting Order was canceled at

10:27:21.566.


      76.    Concurrent with Spoofing Defendant CIBC-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant CIBC-U.S. entered 87

Baiting Orders to sell in the U.S. markets totaling 11,200 shares. Immediately

after Spoofing Defendant CIBC-Canada executed its Executing Trades on the

Canadian market, CIBC-U.S. canceled its Baiting Orders on the U.S. market.

      77.    The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

10:27:31.119, the BBO for Concordia shares traded on the Canadian market had

dropped to 41.10 bid for 800 shares (down from 41.19 before the spoofing) and

100 shares offered at 41.15 (down from 41.25 before the spoofing).

      78.    Based on the Spoofing Defendant CIBC-U.S.’s precise timing of the

entry and cancelation of the U.S. Baiting Orders as it relates to the entry and

cancellation of Spoofing Defendant CIBC-Canada’s Baiting Orders and the

execution of Spoofing Defendant CIBC-Canada’s Executing Orders; the fact that

Concordia’s stock is traded as an Interlisted Security in Canada and the U.S.; the

interconnected nature of the Canadian and U.S. markets; and the size of the U.S.
{1308056.1 }                            35
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 37 of 103




Baiting Orders relative to the average trade size in Concordia stock, a strong and

cogent inference can be drawn that the U.S. Baiting Orders were entered by

Spoofing Defendant CIBC-U.S. on the U.S. market in coordination with the

Canadian Baiting Orders entered by Spoofing Defendant CIBC-Canada on the

Canadian market. The coordinated cross border activity was necessary for the

success of the spoofing scheme because without the spoofing activity by Spoofing

Defendant CIBC-U.S. on the U.S. markets, the pricing anomaly that Spoofing

Defendant CIBC-Canada induced on the Canadian markets would have been

mitigated by natural market forces in the U.S.


Defendants TD-Canada and TD-U.S.

                     March 17, 2016


         79.   On March 17, 2016 at 1:17:32.437, the BBO for Concordia shares

trading on the Canadian market was 36.60 bid for 400 shares and 1700 shares

offered at 38.62. Between 1:17:32.500 and 1:17:32.522, Spoofing Defendant TD-

Canada submitted 4 Baiting Orders to sell on the Canadian market, totaling 3,600

shares, at prices ranging from 38.62 down to 38.60. By entering multiple Baiting

Orders, Spoofing Defendant TD-Canada intended to create fictitious selling

pressure that would induce other market participants to submit additional sell

orders and drive the price of Concordia shares downward.

{1308056.1 }                             36
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 38 of 103




         80.   The Baiting Orders placed by Spoofing Defendant TD-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, at 1:17:32.522, Spoofing

Defendant TD-Canada executed two Executing Orders on the Canadian market to

buy Concordia shares, totaling 110 shares, at prices between 38.60 and 38.59, as

follows:


                  Time       Price    Shares     Buyer
               1:17:32.522   38.60      10       TD-Canada
               1:17:32.522   38.59     100       TD-Canada
Through the Executing Orders, Spoofing Defendant TD-Canada was able to

purchase shares at prices below the prevailing best offer of 38.62, which was the

natural price before Spoofing Defendant TD-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant TD-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

As it was submitting and executing the Executing Orders, Spoofing Defendant TD-

Canada began canceling all of its Baiting Orders to sell on the Canadian market.

The last Baiting Order was canceled at 1:17:32.523.


         81.   Concurrent with Spoofing Defendant TD-Canada’s spoofing activity

on the Canadian market, Spoofing Defendant TD-U.S. entered 94 Baiting Orders

to sell on the U.S. market totaling 23,200 shares. Immediately after Spoofing


{1308056.1 }                             37
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 39 of 103




Defendant TD-Canada executed its Executing Trades on the Canadian market,

Spoofing Defendant TD-U.S. canceled its Baiting Orders on the U.S. market.

         82.   The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

1:22:32.205, the BBO of Concordia shares trading on the Canadian market had

dropped to 38.30 bid for 200 shares (down from 38.60 before the spoofing) and

200 shares offered at 38.31 (down from 38.62 before the spoofing).


                     March 18, 2016


         83.   On March 18, 2016 at 9:50:55.978, the BBO for Concordia shares

trading on the Canadian market was 37.07 bid for 700 shares and 100 shares

offered at 37.12. Between 9:50:55.981 and 9:50:56.401, Spoofing Defendant TD-

Canada submitted 8 Baiting Orders to sell on the Canadian market, totaling 8,200

shares, at prices ranging from 37.19 down to 37.09. By entering multiple Baiting

Orders, Spoofing Defendant TD-Canada intended to create fictitious selling

pressure that would induce other market participants to submit additional sell

orders and drive the price of Concordia shares downward.




{1308056.1 }                             38
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 40 of 103




         84.   The Baiting Orders placed by Spoofing Defendant TD-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, at 9:50:56.401, Spoofing

Defendant TD-Canada executed six Executing Orders on the Canadian market to

buy Concordia shares, totaling 760 shares, at prices between 37.00 and 36.99, as

follows:


                  Time       Price    Shares     Buyer
               9:50:56.401   37.00     100       TD-Canada
               9:50:56.401   37.00     400       TD-Canada
               9:50:56.401   37.00     100       TD-Canada
               9:50:56.401   37.00      60       TD-Canada
               9:50:56.401   37.00      50       TD-Canada
               9:50:56.401   36.99      50       TD-Canada
Through the Executing Orders, Spoofing Defendant TD-Canada was able to

purchase shares at prices below the prevailing best offer of 37.12, which was the

natural price before Spoofing Defendant TD-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant TD-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

Beginning at 9:50:55.981, as it was submitting and executing the Executing

Orders, Spoofing Defendant TD-Canada began canceling all of its Baiting Orders

to sell on the Canadian market. The last Baiting Order was canceled at

9:50:59.069.


{1308056.1 }                             39
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 41 of 103




         85.   Concurrent with Spoofing Defendant TD-Canada’s spoofing activity

on the Canadian market, Spoofing Defendant TD-U.S. entered 270 Baiting Orders

to sell on the U.S. market totaling 75,900 shares. Immediately after Spoofing

Defendant TD-Canada executed its Executing Trades on the Canadian market,

Spoofing Defendant TD-U.S. canceled its Baiting Orders on the U.S. market.

         86.   The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

9:55:56.368, the BBO of Concordia shares trading on the Canadian market had

dropped to 36.63 bid for 200 shares (down from 37.07 before the spoofing) and

600 shares offered at 36.75 (down from 37.12 before the spoofing).


                     April 21, 2016


         87.   On April 21, 2016 at 9:47:50.531, the BBO for Concordia shares

trading on the Canadian market was 29.95 bid for 200 shares and 1,100 shares

offered at 29.98. Between 9:47:50.531 and 9:47:50.640, Spoofing Defendant TD-

Canada submitted 11 Baiting Orders to sell on the Canadian market, totaling 9,000

shares, at prices ranging from 29.97 down to 29.90. By entering multiple Baiting

Orders, Spoofing Defendant TD-Canada intended to create fictitious selling

{1308056.1 }                             40
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 42 of 103




pressure that would induce other market participants to submit additional sell

orders and drive the price of Concordia shares downward.

         88.   The Baiting Orders placed by Spoofing Defendant TD-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia downward. As a result, at 9:47:51.341, Spoofing Defendant

TD-Canada executed two Executing Orders on the Canadian market to buy

Concordia shares, totaling 300 shares, at 29.89, as follows:


                  Time       Price    Shares     Buyer
               9:47:51.341   29.89     200       TD-Canada
               9:47:51.341   29.89     100       TD-Canada
Through the Executing Orders, Spoofing Defendant TD-Canada was able to

purchase shares at prices below the prevailing best offer of 29.98, which was the

natural price before Spoofing Defendant TD-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant TD-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

Beginning at 9:47:50.547, as it was submitting and executing the Executing

Orders, Spoofing Defendant TD-Canada began canceling all of its Baiting Orders

to sell on the Canadian market. The last Baiting Order was canceled at

9:47:54.102.




{1308056.1 }                             41
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 43 of 103




         89.   Concurrent with Spoofing Defendant TD-Canada’s spoofing activity

on the Canadian market, Spoofing Defendant TD-U.S. entered 92 Baiting Orders

to sell on the U.S. market totaling 33,700 shares. Immediately after Spoofing

Defendant TD-Canada executed its Executing Trades on the Canadian market,

Spoofing Defendant TD-U.S. canceled its Baiting Orders on the U.S. market.

         90.   The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

9:48:51.253, the BBO of Concordia shares trading on the Canadian market had

dropped to 29.61 bid for 600 shares (down from 29.95 before the spoofing) and

1,200 shares offered at 29.66 (down from 29.98 before the spoofing).


                     August 15, 2016


         91.   On August 15, 2016 at 12:10:58.877, the BBO for Concordia shares

trading on the Canadian market was 11.93 bid for 100 shares and 11,000 shares

offered at 11.95. At 12:10:58.905, Spoofing Defendant TD-Canada submitted 1

Baiting Order to sell on the Canadian market, totaling 10,000 shares, at 11.95. By

entering this Baiting Order, Spoofing Defendant TD-Canada intended to create




{1308056.1 }                             42
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 44 of 103




fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.

         92.   The Baiting Order placed by Spoofing Defendant TD-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, at 12:10:59.070, Spoofing

Defendant TD-Canada successfully executed three Executing Orders on the

Canadian market to buy Concordia shares, totaling 1,000 shares, at 11.93, as

follows:


                   Time       Price    Shares    Buyer
               12:10:59.070   11.93     700      TD-Canada
               12:10:59.070   11.93     200      TD-Canada
               12:10:59.070   11.93     100      TD-Canada
Through the Executing Orders, Spoofing Defendant TD-Canada was able to

purchase shares at prices below the prevailing best offer of 11.95, which was the

natural price before Spoofing Defendant TD-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant TD-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

At 12:10:59.257, after it had executed the Executing Orders, TD-Canada canceled

its Baiting Order to sell on the Canadian market.


         93.   Concurrent with Spoofing Defendant TD-Canada’s spoofing activity

on the Canadian market, Spoofing Defendant TD-U.S. entered 29 Baiting Orders

{1308056.1 }                             43
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 45 of 103




to sell on the U.S. market totaling 12,900 shares. Immediately after Spoofing

Defendant TD-Canada executed its Executing Trades on the Canadian market,

Spoofing Defendant TD-U.S. canceled its Baiting Orders on the U.S. market.

         94.   The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

12:11:53.000, the BBO for Concordia shares trading on the Canadian market had

dropped to 11.88 bid for 1,400 shares (down from 11.93 before the spoofing) and

700 shares offered at 11.90 (down from 11.95 before the spoofing).


                     November 1, 2016


         95.   On November 1, 2016 at 11:52:02.983, the BBO for Concordia shares

trading on the Canadian market was 4.24 bid for 6,400 shares and 24,000 shares

offered at 4.26. At 11:52:02.991, Spoofing Defendant TD-Canada submitted 4

Baiting Orders to sell on the Canadian market, totaling 21,400 shares, at prices

ranging from 4.26 down to 4.25. By entering multiple Baiting Orders, Spoofing

Defendant TD-Canada intended to create fictitious selling pressure that would

induce other market participants to submit additional sell orders and drive the price

of Concordia shares downward.

{1308056.1 }                             44
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 46 of 103




         96.   The Baiting Orders placed by Spoofing Defendant TD-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. At 11:52:03.024, Spoofing Defendant

TD-Canada successfully executed two Executing Orders on the Canadian market

to buy Concordia shares, totaling 360 shares, at 4.24, as follows:


                   Time       Price    Shares    Buyer
               11:52:03.024   4.24      300      TD-Canada
               11:52:03.024   4.24       60      TD-Canada
Through the Executing Orders, Spoofing Defendant TD-Canada was able to

purchase shares at prices below the prevailing best offer of 4.26, which was the

natural price before Spoofing Defendant TD-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant TD-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

Beginning at 11:52:02.991, as it was submitting and executing the Executing

Orders, Spoofing Defendant TD-Canada began canceling all of its Baiting Orders

to sell on the Canadian market. The last Baiting Order was canceled at

11:52:06.560.


         97.   Concurrent with Spoofing Defendant TD-Canada’ spoofing activity

on the Canadian market, Spoofing Defendant TD-U.S. entered 154 Baiting Orders

to sell on the U.S. market totaling 55,100 shares. Immediately after Spoofing


{1308056.1 }                             45
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 47 of 103




Defendant TD-Canada executed its Executing Trades on the Canadian market,

Spoofing Defendant TD-U.S. canceled its Baiting Orders on the U.S. market.

         98.   The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

11:52:58.866, the BBO for Concordia shares trading on the Canadian market had

dropped to 4.22 bid for 100 shares (down from 4.24 before the spoofing) and 5,800

shares offered at 4.23 (down from 4.24 before the spoofing).


                     November 11, 2016


         99.   On November 11, 2016 at 12:33:29.733, the BBO for Concordia share

trading on the Canadian market was 3.78 bid for 5,900 shares and 29,700 shares

offered at 3.80. At 12:33:29.726, Spoofing Defendant TD-Canada submitted 1

Baiting Order to sell on the Canadian market, totaling 17,000 shares, at 3.80. By

entering this Baiting Order, Spoofing Defendant TD-Canada intended to create

fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.

         100. The Baiting Order placed by Spoofing Defendant TD-Canada

successfully induced the entry of sell orders from other market participants, driving

{1308056.1 }                             46
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 48 of 103




the price of Concordia shares downward. As a result, between 12:33:29.741 and

12:33:29.749, TD-Canada executed eight Executing Orders on the Canadian

market to buy Concordia shares, totaling 1,100 shares, at 3.79, as follows:


                   Time       Price    Shares    Buyer
               12:33:29.741   3.79      100      TD-Canada
               12:33:29.741   3.79      100      TD-Canada
               12:33:29.741   3.79      100      TD-Canada
               12:33:29.741   3.79      100      TD-Canada
               12:33:29.741   3.79      100      TD-Canada
               12:33:29.741   3.79      300      TD-Canada
               12:33:29.741   3.79      200      TD-Canada
               12:33:29.749   3.79      100      TD-Canada
Through the Executing Orders, Spoofing Defendant TD-Canada was able to

purchase shares at prices below the prevailing best offer of 3.80, which was the

natural price before Spoofing Defendant TD-Canada entered the Baiting Orders.

Without the Baiting Orders, Spoofing Defendant TD-Canada would have been

required to pay the prevailing best offer price (or higher) to buy Concordia shares.

At 12:33:29.875, after it had executed the Executing Orders, Spoofing Defendant

TD-Canada canceled its Baiting Order to sell on the Canadian market.


         101. Concurrent with Spoofing Defendant TD-Canada’s spoofing activity

on the Canadian market, Spoofing Defendant TD-U.S. entered 34 Baiting Orders

to sell on the U.S. market totaling 24,300 shares. Immediately after Spoofing




{1308056.1 }                             47
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 49 of 103




Defendant TD-Canada executed its Executing Trades on the Canadian market,

Spoofing Defendant TD-U.S. canceled its Baiting Orders on the U.S. market.

         102. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

12:34:28.052, the BBO for Concordia shares on the Canadian market had dropped

to 3.77 bid for 1,600 shares (down from 3.78 before the spoofing) and 4,700 shares

offered at 3.78 (down from 3.80 before the spoofing).

         103. Based on the Spoofing Defendant TD-U.S.’s precise timing of the

entry and cancellation of the U.S. Baiting Orders as it relates to the entry and

cancellation of Spoofing Defendant TD-Canada’s Baiting Orders and the execution

of Spoofing Defendant TD-Canada’s Executing Orders; the fact that Concordia’s

stock is traded as an Interlisted Security in Canada and the U.S.; the interconnected

nature of the Canadian and U.S. markets; and the size of the U.S. Baiting Orders

relative to the average trade size in Concordia stock, a strong and cogent inference

can be drawn that the U.S. Baiting Orders were entered by Spoofing Defendant

TD-U.S. on the U.S. market in coordination with the Canadian Baiting Orders

entered by Spoofing Defendant TD-Canada on the Canadian market. The

coordinated cross border activity was necessary for the success of the spoofing

{1308056.1 }                              48
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 50 of 103




scheme because without the spoofing activity by Spoofing Defendant TD-U.S. on

the U.S. markets, the pricing anomaly that Spoofing Defendant TD-Canada

induced on the Canadian markets would have been mitigated by natural market

forces in the U.S.


Defendants Merrill-Canada and Merrill- U.S.

                 February 3, 2016


         104. On February 3, 2016 at 10:47:28.784, the BBO for Concordia shares

trading on the Canadian market was 38.12 bid for 700 shares and 2,600 shares

offered at 38.30. Between 10:47:28.882 and 10:47:28.885, Spoofing Defendant

Merrill-Canada submitted 15 Baiting Orders to sell on the Canadian market,

totaling 4,300 shares, at prices ranging from 38.33 down to 38.27. By entering

multiple Baiting Orders, Spoofing Defendant Merrill-Canada intended to create

fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.

         105. The Baiting Orders placed by Spoofing Defendant Merrill-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, at 1:03:42.614, Spoofing

Defendant Merrill-Canada executed one Executing Order on the Canadian market

to buy Concordia shares, totaling 500 shares, at 38.11, as follows:

{1308056.1 }                             49
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 51 of 103




                   Time       Price    Shares    Buyer
               10:47:28.885   38.11     500      Merrill-Canada
Through the Executing Order, Spoofing Defendant Merrill-Canada was able to

purchase shares at a price below the prevailing best offer of 38.30, which was the

natural price before Spoofing Defendant Merrill Canada entered the Baiting

Orders. Without the Baiting Orders, Spoofing Defendant Merrill-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 10:47:28.882, as it was submitting and executing

the Executing Orders, Spoofing Defendant Merrill-Canada began canceling all of

its Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 10:47:30.348.


         106. Concurrent with Spoofing Defendant Merrill-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant Merrill-U.S. entered 81

Baiting Orders to sell on the U.S. market totaling 11,900 shares. Immediately after

Spoofing Defendant Merrill-Canada executed its Executing Trades on the

Canadian market, Spoofing Defendant Merrill-U.S. canceled its Baiting Orders on

the U.S. market.

         107. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

{1308056.1 }                             50
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 52 of 103




spoofing cycles continued throughout the course of the trading day. At

10:48:28.857, the BBO for Concordia shares trading on the Canadian market had

dropped to 38.12 bid for 700 shares (unchanged from before the spoofing) and 400

shares offered at 38.25 (down from 38.30 before the spoofing).


                     March 24, 2016


         108. On March 24, 2016 at 10:24:09.950, the BBO for Concordia shares

trading on the Canadian market was 36.25 bid for 1,200 shares and 2,200 shares

offered at 36.43. At 10:24:10.002, Spoofing Defendant Merrill-Canada submitted

23 Baiting Orders to sell on the Canadian market, totaling 5,900 shares, at prices

ranging from 36.52 down to 36.43. By entering multiple Baiting Orders, Spoofing

Defendant Merrill-Canada intended to create fictitious selling pressure that would

induce other market participants to submit additional sell orders and drive the price

of Concordia shares downward.

         109. The Baiting Orders placed by Spoofing Defendant Merrill-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, at 10:24:10.006, Spoofing

Defendant Merrill-Canada executed one Executing Order on the Canadian market

to buy Concordia shares, totaling 100 shares, at 36.34, as follows:




{1308056.1 }                             51
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 53 of 103




                   Time       Price    Shares    Buyer
               10:24:10.006   36.34     100      Merrill-Canada
Through the Executing Order, Spoofing Defendant Merrill-Canada was able to

purchase shares at a price below the prevailing best offer of 36.43, which was the

natural price before Spoofing Defendant Merrill-Canada entered the Baiting

Orders. Without the Baiting Orders, Spoofing Defendant Merrill-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 10:24:10.002, as it was submitting and executing

the Executing Orders, Spoofing Defendant Merrill-Canada began canceling all of

its Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 10:24:10.284.


         110. Concurrent with Spoofing Defendant Merrill-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant Merrill-U.S. entered 38

Baiting Orders to sell on the U.S. market totaling 7,600 shares. Immediately after

Spoofing Defendant Merrill-Canada executed its Executing Trades on the

Canadian market, Spoofing Defendant Merrill-U.S. canceled its Baiting Orders on

the U.S. market.

         111. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

{1308056.1 }                             52
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 54 of 103




spoofing cycles continued throughout the course of the trading day. At

10:25:08.495, the BBO for Concordia shares trading on the Canadian market had

dropped to 36.21 bid for 400 shares (down from 36.25 before the spoofing) and

100 shares offered at 36.32 (down from 36.43 before the spoofing).


                     April 18, 2016


         112. On April 18, 2016 at 10:35:40.331, the BBO for Concordia shares

trading on the Canadian market was 31.68 bid for 100 shares and 700 shares

offered at 31.77. Between 10:35:40.344 and 10:35:40.376, Spoofing Defendant

Merrill-Canada submitted 30 Baiting Orders to sell on the Canadian market,

totaling 5,800 shares, at prices ranging from 31.80 down to 31.74. By entering

multiple Baiting Orders, Spoofing Defendant Merrill-Canada intended to create

fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.

         113. The Baiting Orders placed by Spoofing Defendant Merrill-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, at 10:35:40.376, Spoofing

Defendant Merrill-Canada executed one Executing Order on the Canadian market

to buy Concordia shares, totaling 500 shares, at 31.68, as follows:




{1308056.1 }                             53
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 55 of 103




                   Time       Price    Shares    Buyer
               10:35:40.376   31.68     500      Merrill-Canada
Through the Executing Order, Spoofing Defendant Merrill-Canada was able to

purchase shares at a price below the prevailing best offer of 31.77, which was the

natural price before Spoofing Defendant Merrill-Canada entered the Baiting

Orders. Without the Baiting Orders, Spoofing Defendant Merrill-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 10:35:40.344, as it was submitting and executing

the Executing Orders, Spoofing Defendant Merrill-Canada began canceling all of

its Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 10:35:41.005.


         114. Concurrent with Spoofing Defendant Merrill-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant Merrill-U.S. entered 121

Baiting Orders to sell on the U.S. market totaling 16,289 shares. Immediately after

Spoofing Defendant Merrill-Canada executed its Executing Trades on the

Canadian market, Spoofing Defendant Merrill-U.S. canceled its Baiting Orders on

the U.S. market.

         115. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

{1308056.1 }                             54
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 56 of 103




spoofing cycles continued throughout the course of the trading day. At

10:36:40.356, the BBO for Concordia shares trading on the Canadian market had

dropped to 31.55 bid for 200 shares (down from 31.68 before the spoofing) and

100 shares offered at 31.60 (down from 31.77 before the spoofing).


                     August 29, 2016


         116. On August 29, 2016 at 10:17:31.849, the BBO for Concordia shares

trading on the Canadian market was 11.52 bid for 300 shares and 8,900 shares

offered at 11.55. Between 10:17:31.851 and 10:17:31.896, Spoofing Defendant

Merrill-Canada submitted six Baiting Orders to sell on the Canadian market,

totaling 10,200 shares, at prices ranging from 11.55 down to 11.54. By entering

multiple Baiting Orders, Spoofing Defendant Merrill-Canada intended to create

fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.

         117. The Baiting Orders placed by Spoofing Defendant Merrill-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, at 10:17:31.896, Spoofing

Defendant Merrill-Canada executed three Executing Order on the Canadian market

to buy Concordia shares, totaling 500 shares, at prices between 11.52 and 11.50, as

follows:

{1308056.1 }                             55
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 57 of 103




                   Time       Price    Shares    Buyer
               10:17:31.896   11.52     200      Merrill-Canada
               10:17:31.910   11.51     100      Merrill-Canada
               10:17:32.001   11.50     200      Merrill-Canada
Through the Executing Order, Spoofing Defendant Merrill-Canada was able to

purchase shares at a price below the prevailing best offer of 11.55, which was the

natural price before Spoofing Defendant Merrill-Canada entered the Baiting

Orders. Without the Baiting Orders, Spoofing Defendant Merrill-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 10:17:31.894, as it was submitting and executing

the Executing Orders, Merrill-Canada began canceling all of its Baiting Orders to

sell on the Canadian market. The last Baiting Order was canceled at 10:17:32.891.


         118. Concurrent with Spoofing Defendant Merrill-Canada’s spoofing

activity in the Canadian market, Spoofing Defendant Merrill-U.S. entered 55

Baiting Orders to sell on the U.S. market totaling 22,600 shares. Immediately after

Spoofing Defendant Merrill-Canada executed its Executing Trades on the

Canadian market, Spoofing Defendant Merrill-U.S. canceled its Baiting Orders on

the U.S. market.

         119. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

{1308056.1 }                             56
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 58 of 103




spoofing cycles continued throughout the course of the trading day. At

10:18:28.121, the BBO for Concordia shares trading on the Canadian market had

dropped to 11.51 bid for 600 shares (down from 11.52 before the spoofing) and

300 shares offered at 11.53 (down from 11.55 before the spoofing). September 15,

2016.


                       September 15, 2016


         120. On September 15, 2016 at 2:30:23.506, the BBO for Concordia shares

trading on the Canadian market was 8.77 bid for 1,200 shares and 700 shares

offered at 8.79. Between 2:30:23.515 and 2:30:23.173, Spoofing Defendant

Merrill-Canada submitted 30 Baiting Orders to sell on the Canadian market,

totaling 58,400 shares, at prices ranging from 8.79 down to 8.72. By entering

multiple Baiting Orders, Spoofing Defendant Merrill-Canada intended to create

fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.

         121. The Baiting Orders placed by Spoofing Defendant Merrill-Canada

successfully induced the entry of sell orders from other market participants, driving

he price of Concordia shares downward. As a result, between 2:30:23.781 and

2:30:24.173, Spoofing Defendant Merrill-Canada executed four Executing Order




{1308056.1 }                             57
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 59 of 103




to buy Concordia shares on the Canadian market, totaling 400 shares, at prices

between 8.75 and 8.72, as follows:


                  Time       Price     Shares    Buyer
               2:30:23.781   8.75       100      Merrill-Canada
               2:30:23.952   8.74       100      Merrill-Canada
               2:30:23.956   8.72       100      Merrill-Canada
               2:30:24.173   8.72       100      Merrill-Canada
Through the Executing Order, Spoofing Defendant Merrill-Canada was able to

purchase shares at a price below the prevailing best offer of 8.79, which was the

natural price before Spoofing Defendant Merrill-Canada entered the Baiting

Orders. Without the Baiting Orders, Spoofing Defendant Merrill-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 2:30:23.515, as it was submitting and executing

the Executing Orders, Spoofing Defendant Merrill-Canada began canceling all of

its Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 2:30:25.031.


         122. Concurrent with Spoofing Defendant Merrill-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant Merrill-U.S. entered 425

Baiting Orders to sell on the U.S. market totaling 163,900 shares. Immediately

after Spoofing Defendant Merrill-Canada executed its Executing Trades on the




{1308056.1 }                             58
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 60 of 103




Canadian market, Spoofing Defendant Merrill-U.S. canceled its Baiting Orders on

the U.S. market.

         123. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

14:31:17.105, the BBO for Concordia shares trading on the Canadian market had

dropped to 8.68 bid for 2,200 shares (down from 8.77 before the spoofing) and

1,100 shares offered at 8.70 (down from 8.79 before the spoofing).


                       October 24, 2016


         124. On October 24, 2016 at 9:55:17.128, the BBO for Concordia shares

trading on the Canadian market was 5.56 bid for 400 shares and 10,200 shares

offered at 5.58. Between 9:55:17.108 and 9:55:17.171, Spoofing Defendant

Merrill-Canada submitted 11 Baiting Orders to sell on the Canadian market,

totaling 19,000 shares, at prices ranging from 5.61 down to 5.54. By entering

multiple Baiting Orders, Spoofing Defendant Merrill-Canada intended to create

fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.




{1308056.1 }                              59
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 61 of 103




         125. The Baiting Orders placed by Spoofing Defendant Merrill-Canada

successfully induced the entry of sell orders from other market participants, driving

he price of Concordia shares downward. As a result, between 9:55:17.124 and

9:55:17.171, Spoofing Defendant Merrill-Canada executed six Executing Order to

buy Concordia shares on the Canadian market, totaling 1,400 shares, at prices

between 5.55 and 5.53, as follows:


                  Time       Price     Shares    Buyer
               9:55:17.128   5.55       100      Merrill-Canada
               9:55:17.128   5.54       100      Merrill-Canada
               9:55:17.128   5.53       200      Merrill-Canada
               9:55:17.128   5.53       100      Merrill-Canada
               9:55:17.128   5.53       200      Merrill-Canada
               9:55:17.128   5.53       700      Merrill-Canada
Through the Executing Order, Spoofing Defendant Merrill-Canada was able to

purchase shares at a price below the prevailing best offer of 5.58, which was the

natural price before Spoofing Defendant Merrill-Canada entered the Baiting

Orders. Without the Baiting Orders, Spoofing Defendant Merrill-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 9:55:17.171, as it was submitting and executing

the Executing Orders, Spoofing Defendant Merrill-Canada began canceling all of

its Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 9:55:21.816.


{1308056.1 }                             60
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 62 of 103




         126. Concurrent with Spoofing Defendant Merrill-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant Merrill-U.S. entered 422

Baiting Orders to sell on the U.S. market totaling 119,200 shares. Immediately

after Spoofing Defendant Merrill-Canada executed its Executing Trades on the

Canadian market, Spoofing Defendant Merrill-U.S. canceled its Baiting Orders on

the U.S. market.

         127. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

9:56:16.584, the BBO for Concordia shares trading on the Canadian market had

dropped to 5.46 bid for 1,900 shares (down from 5.56 before the spoofing) and

5,800 shares offered at 5.48 (down from 5.58 before the spoofing).

         128. Based on the Spoofing Defendant Merrill-U.S.’s precise timing of the

entry and cancelation of the U.S. Baiting Orders as it relates to the entry and

cancellation of Spoofing Defendant Merrill-Canada’s Baiting Orders and the

execution of Spoofing Defendant Merrill-Canada’s Executing Orders; the fact that

Concordia’s stock is traded as an Interlisted Security in Canada and the U.S.; the

interconnected nature of the Canadian and U.S. markets; and the size of the U.S.

Baiting Orders relative to the average trade size in Concordia stock, a strong and

{1308056.1 }                             61
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 63 of 103




cogent inference can be drawn that the U.S. Baiting Orders were entered by

Spoofing Defendant Merrill-U.S. on the U.S. market in coordination with the

Canadian Baiting Orders entered by Spoofing Defendant Merrill-Canada on the

Canadian market. The coordinated cross border activity was necessary for the

success of the spoofing scheme because without the spoofing activity by Spoofing

Defendant Merrill-U.S. on the U.S. markets, the pricing anomaly that Spoofing

Defendant Merrill-Canada induced on the Canadian markets would have been

mitigated by natural market forces in the U.S.


Defendants John Doe-Canada and John Doe-U.S.

                     February 2, 2016


         129. On February 2, 2016 at 1:29:17.000, the BBO for Concordia shares

trading on the Canadian market was 39.91 bid for 100 shares and 100 shares

offered at 40.07. Between 1:29:17.713 and 1:29:17.745, Spoofing Defendant John

Doe-Canada submitted 46 Baiting Orders to sell on the Canadian market, totaling

12,600 shares, at prices ranging from 40.27 down to 40.05. By entering multiple

Baiting Orders, Spoofing Defendant John Doe-Canada intended to create fictitious

selling pressure that would induce other market participants to submit additional

sell orders and drive the price of Concordia shares downward.




{1308056.1 }                            62
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 64 of 103




         130. The Baiting Orders placed by Spoofing Defendant John Doe-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, between 1:29;17.727 and

1:29:17.745, John Doe-Canada executed eight Executing Orders on the Canadian

market to buy Concordia shares, totaling 1,200 shares, at prices between 40.05 and

39.91, as follows:


                  Time       Price     Shares    Buyer
               1:29:17.727   40.05      100      John Doe-Canada
               1:29:17.727   40.05      500      John Doe-Canada
               1:29:17.727   40.01      100      John Doe-Canada
               1:29:17.727   40.00      100      John Doe-Canada
               1:29:17.727   39.94      100      John Doe-Canada
               1:29:17.729   39.99      100      John Doe-Canada
               1:29:17.745   39.94      100      John Doe-Canada
               1:29:17.745   39.91      100      John Doe-Canada

Through the Executing Orders, Spoofing Defendant John Doe-Canada was able to

purchase shares at prices below the prevailing best offer of 40.07, which was the

natural price before Spoofing Defendant John Doe-Canada entered the Baiting

Orders. Without the Baiting Orders, Spoofing Defendant John Doe-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 1:29:17.713, as it was submitting and executing the

Executing Orders, Spoofing Defendant John Doe-Canada began canceling all of its




{1308056.1 }                             63
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 65 of 103




Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 1:29:17.804.


         131. Concurrently with Spoofing Defendant John Doe-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant John Doe-U.S. entered 100

Baiting Orders to sell on the U.S. market totaling 10,800 shares. Immediately after

Spoofing Defendant John Doe-Canada executed its Executing Trades on the

Canadian market, Spoofing Defendant John Doe-U.S. canceled its Baiting Orders

on the U.S. market.

         132. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

1:29:59.670, the BBO for Concordia shares trading on the Canadian market had

dropped to 39.92 bid for 1,400 shares (compared to 39.91 before the spoofing) and

100 shares offered at 45.40.00 (down from 40.07 before the spoofing).


                       February 9, 2016


         133. On February 9, 2016 at 10:19:40.630, the BBO for Concordia shares

trading on the Canadian market was 37.31 bid for 400 shares and 1,000 shares

offered at 37.39. Between 10:19:40.642 and 10:19:40.655, Spoofing Defendant
{1308056.1 }                              64
       Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 66 of 103




John Doe-Canada submitted 14 Baiting Orders to sell on the Canadian market,

totaling 4,600 shares, at prices ranging from 37.49 down to 37.40. By entering

multiple Baiting Orders, Spoofing Defendant John Doe-Canada intended to create

fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.

      134. The Baiting Orders placed by Spoofing Defendant John Doe-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, at 10:19:40.655, John Doe-

Canada executed four Executing Orders on the Canadian market to buy Concordia

shares, totaling 400 shares, at prices between 37.36 and 37.32, as follows:


                Time         Price     Shares    Buyer
            10:19:40.655     37.36      100      John Doe-Canada
            10:19:40.655     37.34      100      John Doe-Canada
            10:19:40.655     37.34      100      John Doe-Canada
            10:19:40.655     37.32      100      John Doe-Canada

Through the Executing Orders, Spoofing Defendant John Doe-Canada was able to

purchase shares at prices below the prevailing best offer of 37.39, which was the

natural price before Spoofing Defendant John Doe-Canada entered the Baiting

Orders. Without the Baiting Orders, Spoofing Defendant John Doe-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 10:19:40.653, as it was submitting and executing

the Executing Orders, Spoofing Defendant John Doe-Canada began canceling all
{1308056.1 }                          65
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 67 of 103




of its Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 10:16:41.139.


         135. Concurrent with Spoofing Defendant John Doe-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant John Doe-U.S. entered 38

Baiting Orders to sell on the U.S. market totaling 6,300 shares. Immediately after

Spoofing Defendant John Doe-Canada executed its Executing Trades on the

Canadian market, John Doe-U.S. canceled its Baiting Orders on the U.S. market.

         136. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

10:20:39.094, the BBO for Concordia shares trading on the Canadian market had

dropped to 37.31 bid for 400 shares (compared to 37.32 before the spoofing) and

1000 shares offered at 37.39 (down from 37.42 before the spoofing).


                     April 29, 2016


         137. On April 29, 2016 at 1:45:07.926, the BBO for Concordia shares

trading on the Canadian market was 37.19 bid for 1,000 shares and 800 shares

offered at 37.24. Between 1:45:07.935 and 1:45:08.645, Spoofing Defendant John

Doe-Canada submitted 32 Baiting Orders to sell on the Canadian market, totaling
{1308056.1 }                             66
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 68 of 103




9,400 shares, at prices ranging from 38.18 down to 37.20. By entering multiple

Baiting Orders, Spoofing Defendant John Doe-Canada intended to create fictitious

selling pressure that would induce other market participants to submit additional

sell orders and drive the price of Concordia shares downward.

         138. The Baiting Orders placed by Spoofing Defendant John Doe-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, between 1:45:08.634 and

1:45:08.647, John Doe-Canada executed five Executing Orders on the Canadian

exchange to buy Concordia shares, totaling 500 shares, at prices between 37.19 and

37.13, as follows:


               Time          Price     Shares    Buyer
               1:45:08.634   37.19      100      John Doe-Canada
               1:45:08.634   37.19      100      John Doe-Canada
               1:45:08.647   37.13      100      John Doe-Canada
               1:45:08.647   37.13      100      John Doe-Canada
               1:45:08.647   37.13      100      John Doe-Canada

Through the Executing Orders, Spoofing Defendant John Doe-Canada was able to

purchase shares at prices below the prevailing best offer of 37.24, which was the

natural price before Spoofing Defendant John Doe-Canada entered the Baiting

Orders. Without the Baiting Orders, Spoofing Defendant John Doe-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 1:45:08.645, as it was submitting and executing the

{1308056.1 }                             67
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 69 of 103




Executing Orders, Spoofing Defendant John Doe-Canada began canceling all of its

Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 1:45:11.347.


         139. Concurrent with Spoofing Defendant John Doe-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant John Doe-U.S. entered 158

Baiting Orders to sell on the U.S. market totaling 49,166 shares. Immediately after

Spoofing Defendant John Doe-Canada executed its Executing Trades on the

Canadian market, Spoofing Defendant John Doe-U.S. canceled its Baiting Orders

on the U.S. market.

         140. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

1:45:08.647, the BBO for Concordia shares trading on the Canadian market had

dropped to 37.12 bid for 100 shares (down from 37.19 before the spoofing) and

1,100 shares offered at 37.16(down from 37.24 before the spoofing).


                     May 2, 2016


         141. On May 2, 2016 at 12:22:27.263, the BBO for Concordia shares

trading on the Canadian market was 24.11 bid for 700 shares and 1,100 shares
{1308056.1 }                             68
       Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 70 of 103




offered at 34.17. Between 12:22:27.250 and 12:22:27.282, Spoofing Defendant

John Doe-Canada submitted 22 Baiting Orders to sell on the Canadian market,

totaling 10,000 shares, at prices ranging from 34.95 down to 34.15. By entering

multiple Baiting Orders, Spoofing Defendant John Doe-Canada intended to create

fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.

      142. The Baiting Orders placed by Spoofing Defendant John Doe-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. As a result, between 12:22:27.267 and

12:22:27.282, John Doe-Canada executed four Executing Orders on the Canadian

market to buy Concordia shares, totaling 500 shares, at prices between 34.12 and

34.10, as follows:


                Time         Price     Shares    Buyer
            12:22:27.263     34.12      100      John Doe-Canada
            12:22:27.263     34.12      100      John Doe-Canada
            12:22:27.263     34.11      200      John Doe-Canada
            12:22:27.263     34.10      100      John Doe-Canada

Through the Executing Orders, Spoofing Defendant John Doe-Canada was able to

purchase shares at prices below the prevailing best offer of 34.17, which was the

natural price before Spoofing Defendant John Doe-Canada entered the Baiting

Orders. Without the Baiting Orders, Spoofing Defendant John Doe-Canada would

have been required to pay the prevailing best offer price (or higher) to buy
{1308056.1 }                            69
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 71 of 103




Concordia shares. Beginning at 12:22:27.267, as it was submitting and executing

the Executing Orders, Spoofing Defendant John Doe-Canada began canceling all

of its Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 12:22:28.253.


         143. Concurrently with Spoofing Defendant John Doe-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant John Doe-U.S. entered 100

Baiting Orders to sell on the U.S. market totaling 24,800 shares. Immediately after

Spoofing Defendant John Doe-Canada executed its Executing Trades on the

Canadian market, Spoofing Defendant John Doe-U.S. canceled its Baiting Orders

on the U.S. market.

         144. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

12:23:23.025, the BBO for Concordia shares trading on the Canadian market had

dropped to 34.05 bid for 600 shares (compared to 34.11 before the spoofing) and

900 shares offered at 34.09 (down from 34.17 before the spoofing).




{1308056.1 }                             70
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 72 of 103




                     May 10, 2016


         145. On May 10, 2016 at 10:50:50.541, the BBO for Concordia shares

trading on the Canadian market was 30.54 bid for 700 shares and 1600 shares

offered at 30.64. Between 10:50:50.591 and 10:50:50.594, Spoofing Defendant

John Doe-Canada submitted 30 Baiting Orders on the Canadian market to sell,

totaling 7,000 shares, at prices ranging from 31.22 down to 30.61. By entering

multiple Baiting Orders, Spoofing Defendant John Doe-Canada intended to create

fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.

         146. The Baiting Orders placed by Spoofing Defendant John Doe-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. At 10:50:50.594, Spoofing Defendant

John Doe-Canada successfully executed two Executing Orders on the Canadian

market to buy Concordia shares, totaling 200 shares at 30.51, as follows:


                   Time       Price    Shares    Buyer
               10:50:50.594   30.51     100      John Doe-Canada
               10:50:50.594   30.51     100      John Doe-Canada

Through the Executing Orders, Spoofing Defendant John Doe-Canada was able to

purchase shares at prices below the prevailing best offer of 30.64, which was the

natural price before Spoofing Defendant John Doe-Canada entered the Baiting

{1308056.1 }                             71
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 73 of 103




Orders. Without the Baiting Orders, Spoofing Defendant John Doe-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 10:50:50.591, as it was submitting and executing

the Executing Orders, Spoofing Defendant John Doe-Canada began canceling all

of its Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 10:50:51.149.


         147. Concurrent with Spoofing Defendant John Doe-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant John Doe-U.S. entered 57

Baiting Orders to sell on the U.S. market totaling 11,300 shares. Immediately after

Spoofing Defendant John Doe-Canada executed its Executing Trades on the

Canadian market, John Doe-U.S. canceled its Baiting Orders on the U.S. market.

         148. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

10:51:46.031, the BBO for Concordia shares trading on the Canadian market had

dropped to 30.50 bid for 100 shares (compared to 30.54 before the spoofing) and

1400 shares offered at 30.56 (down from 30.64 before the spoofing).




{1308056.1 }                             72
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 74 of 103




                     September 2, 2016


         149. On September 2, 2016 at 10:47:04.834, the BBO for Concordia shares

trading on the Canadian market was 10.78 bid for 1,300 shares and 3,400 shares

offered at 10.81. Between 10:47:04.828 and 10:47:05.080, Spoofing Defendant

John Doe-Canada submitted 20 Baiting Orders on the Canadian market to sell,

totaling 4,300 shares, at prices ranging from 10.92 down to 10.77. By entering

multiple Baiting Orders, Spoofing Defendant John Doe-Canada intended to create

fictitious selling pressure that would induce other market participants to submit

additional sell orders and drive the price of Concordia shares downward.

         150. The Baiting Orders placed by Spoofing Defendant John Doe-Canada

successfully induced the entry of sell orders from other market participants, driving

the price of Concordia shares downward. At 10:47:05.080, Spoofing Defendant

John Doe-Canada successfully executed three Executing Orders on the Canadian

market to buy Concordia shares, totaling 500 shares at 10.76, as follows:


                   Time       Price    Shares    Buyer
               10:47:04.834   10.76     100      John Doe-Canada
               10:47:04.834   10.76     100      John Doe-Canada
               10:47:04.834   10.76     300      John Doe-Canada
Through the Executing Orders, Spoofing Defendant John Doe-Canada was able to

purchase shares at prices below the prevailing best offer of 10.81, which was the

natural price before Spoofing Defendant John Doe-Canada entered the Baiting

{1308056.1 }                             73
       Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 75 of 103




Orders. Without the Baiting Orders, Spoofing Defendant John Doe-Canada would

have been required to pay the prevailing best offer price (or higher) to buy

Concordia shares. Beginning at 10:47:04.999, as it was submitting and executing

the Executing Orders, Spoofing Defendant John Doe-Canada began canceling all

of its Baiting Orders to sell on the Canadian market. The last Baiting Order was

canceled at 10:47:05.840.


      151. Concurrent with Spoofing Defendant John Doe-Canada’s spoofing

activity on the Canadian market, Spoofing Defendant John Doe-U.S. entered 206

Baiting Orders to sell on the U.S. market totaling 63,520 shares. Immediately after

Spoofing Defendant John Doe-Canada executed its Executing Trades on the

Canadian market, John Doe-U.S. canceled its Baiting Orders on the U.S. market.

      152. The combined U.S. and Canadian spoofing activity had the effect of

depressing the natural market for Concordia’s stock for as much as fifteen minutes

after the Baiting Orders were canceled for each individual spoofing cycle. These

spoofing cycles continued throughout the course of the trading day. At

10:47:45.585, the BBO for Concordia shares trading on the Canadian market had

dropped to 10.66 bid for 100 shares (compared to 10.78 before the spoofing) and

1,200 shares offered at 10.68 (down from 10.81 before the spoofing).

      153. Based on the Spoofing Defendant John Doe-U.S.’s precise timing of

the entry and cancelation of the U.S. Baiting Orders as it relates to the entry and
{1308056.1 }                             74
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 76 of 103




cancellation of Spoofing Defendant John Doe-Canada’s Baiting Orders and the

execution of Spoofing Defendant John Doe-Canada’s Executing Orders; the fact

that Concordia’s stock is traded as an Interlisted Security in Canada and the U.S.;

the interconnected nature of the Canadian and U.S. markets; and the size of the

U.S. Baiting Orders relative to the average trade size in Concordia stock, a strong

and cogent inference can be drawn that the U.S. Baiting Orders were entered by

Spoofing Defendant John Doe-U.S. on the U.S. market in coordination with the

Canadian Baiting Orders entered by Spoofing Defendant John Doe-Canada on the

Canadian market. The coordinated cross border activity was necessary for the

success of the spoofing scheme because without the spoofing activity by Spoofing

Defendant John Doe-U.S. on the U.S. markets, the pricing anomaly that Spoofing

Defendant John Doe-Canada induced on the Canadian markets would have been

mitigated by natural market forces in the U.S.


               Defendants’ Trading Activities Reflect a Conscious or Reckless
               Intent to Manipulate the Market Price of Concordia’s Securities

         154. As registered brokers, the Spoofing Defendants knew or should have

known that their conduct violated the securities laws and the rules and regulations

of the securities industries in both Canada and the United States. As registered

brokers, the Spoofing Defendants were required to have internal policies,

procedures and systems that detected and prohibited manipulative or fraudulent

{1308056.1 }                             75
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 77 of 103




trading devices or schemes. See FINRA Rule 2020., The Spoofing Defendants

were also required to detect and prevent manipulative or fraudulent trading that

originated from algorithmic high-speed trading under the supervision and control

of their firm. See FINRA Rules 5210, Supplementary Material .02; Rule 1220 and

Exchange Rule 575, Disruptive Practices Prohibited.

         155. The Spoofing Defendants knew or should have known that:


         (a)   it was unlawful to place Baiting Orders in a Market Order Book in

order to trick market participants into selling their shares of Concordia stock and

drive the price of Concordia stock downward. The placement of these Baiting

Orders was not inadvertent or unintentional. Rather, the Spoofing Defendants

either consciously or recklessly placed the Baiting Orders in the Market Order

Book as can be inferred from inter alia: the short time period between the repeated

placement and cancellation of the Baiting Orders; the concentration of cancelled

Baiting Orders during the limited period when each spoofing event occurred; the

greater average size of the Baiting Orders that were cancelled, in comparison to the

average size of the bona-fide sell orders that were executed; the ratio of cancelled

Baiting Orders to sell, compared with the executed bona-fide orders to buy that

existed; and the reoccurrence of the same trading pattern throughout the Relevant

Period;


{1308056.1 }                              76
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 78 of 103




         (b)   it was unlawful to submit and cancel any Baiting Orders to delay or

impede the execution of trades;

         (c)   it was unlawful to submit and cancel multiple Baiting Orders to create

an appearance of market depth; and

         (d)   it was required by FINRA that all brokers have surveillance systems

in place and internal controls and procedures to monitor their trading activities.


         156. A strong and cogent inference can be drawn from these facts that each

Spoofing Defendant consciously or recklessly disregarded industry standards and

engaged in unlawful trading activities to manipulate the market price of

Concordia’s shares.


               Harrington’s Damages Were Caused by Its Reliance
               on An Efficient Market Free of Manipulation

         157. Concordia’s securities were intended to be traded in an efficient

market. Harrington, like other market participants, reasonably relied upon the

assumption that when it sold its Concordia securities, it was trading in a market

that was free from manipulation, and that the market price of Concordia’s

securities would be determined by the natural forces of supply and demand, rather

than false and misleading pricing information injected into the market by the

Spoofing Defendants.


{1308056.1 }                              77
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 79 of 103




               Defendants Used National Securities Exchanges and The
               Mails to Perpetrate Their Market Manipulation Scheme

         158. Each Spoofing Defendant used the means or instrumentalities of

interstate commerce, the facilities of a national securities exchange, and the mail,

to trade Concordia’s securities by placing, routing, filling, and executing these

orders.

         159. The Spoofing Defendants each knowingly employed devices,

schemes, or artifices to defraud and engaged in acts, practices, and a course of

conduct which operated as a fraud upon Harrington and the market in violation of

Section 10(b) and Rule 10b-5 promulgated under the Exchange Act of 1934.


B.       Second Claim for Relief for Abusive Naked Short Selling in Violation
         of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
         Thereunder Against UBS-U.S., UBS-Canada, Merrill-U.S., Merrill-
         Canada, MLPro, SocGen-U.S., SocGen-Canada, Cormark, John Doe-
         U.S. and John Doe-Canada

         160. Plaintiff incorporates by reference paragraphs 1 through 159 as if

more fully set forth herein.

         161. During the Relevant Period, the Naked Short Selling Defendants

engaged in and employed devices, schemes, illegal acts, practices, and a course of

conduct that were intended to manipulate the price of Concordia shares downward.

The Naked Short Selling Defendants engaged in an abusive naked short selling

scheme that injected false pricing signals into the market and created a misleading

{1308056.1 }                              78
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 80 of 103




impression in the market that Concordia’s share price was being determined by the

natural forces of supply and demand. The Naked Short Selling Defendants’

scheme consisted of several activities that were designed to manipulate the price of

Concordia’s shares including: short selling Concordia shares without locating or

borrowing legally authorized shares in violation of Reg SHO; failing to deliver

legally borrowable Concordia shares on the settlement date in violation of Reg

SHO; failing to establish a system of supervision that was required by the FINRA

Supervision Rule, and the FINRA Security Counting and Verification Rule; failing

to supervise the effective implementation of the supervision and monitoring

systems that were required by the FINRA Supervisory Control System Rule; and

mailing account statements to customers containing false information concerning

the amount of authorized Concordia shares that their customers paid for and were

actually holding in safekeeping on the customers’ behalf.


               The Nature, Purpose, and Effect of Defendants’
               Naked Short Selling Scheme

         162. The Naked Short Selling Defendants manipulated Concordia’s share

price by injecting millions of Fictitious Shares into the U.S. and Canadian markets

that were not authorized for sale by Concordia. In its adoption of Reg SHO, the

SEC has held that it is unlawful for a broker to accept a short sale order without

locating shares or having a reasonable basis to believe that shares can be lawfully

{1308056.1 }                             79
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 81 of 103




borrowed, so that they can be timely delivered on the settlement date. The

objective of Reg SHO is to prevent abusive naked short selling that results in the

electronic creation of Fictitious Shares and the failure to deliver legally borrowable

shares. Fictitious Shares provide the market manipulators with artificial “leverage”

to trade unauthorized shares at high volumes that can be used to depress the price

of a security, as was the case with Concordia stock.

         163. By selling short millions of Fictitious Shares into the market, the

Naked Short Selling Defendants intentionally created a false impression of how the

market valued Concordia shares, which misled shareholders like Harrington into

selling their Concordia shares at depressed prices.

         164. Like spoofing, the abusive naked short selling schemes perpetrated by

the Naked Short Selling Defendants interfered with the natural forces of supply

and demand, which would have determined the fair and true market price of

Concordia’s shares. The scheme engaged in by the Naked Short Selling

Defendants effectively manufactured millions of unauthorized Fictitious Shares.

When these Fictitious Shares were sold at high volumes by the Naked Short

Selling Defendants, a false signal was sent to the market that something was

fundamentally wrong with Concordia. This triggered a massive selloff that

resulted in a devastating price decline of Concordia stock during the Relevant

Period.

{1308056.1 }                               80
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 82 of 103




         165. The following charts reflect the short sale volumes of Concordia’s

shares in both the U.S. and Canada. As the charts reflect, while the volume of

short selling increased, the price of Concordia’s shares declined. These charts

reflect the total monthly trading volume (Column B); the total monthly volume of

shares sold short (Column C); the percentage of shares sold short in comparison to

the total trade volume (Column D); and the devastating impact the abusive short

selling had on the price of Concordia’s stock (Column E).


                       U.S. - Concordia Monthly Share Totals

           A         B             C             D             E
               Monthly Total Monthly Short              Monthly
 Month         Volume        Volume        Percent      Starting Price
 January 2016      5,635,249     3,642,988       64.65%          40.16
 February 2016     4,302,065     2,636,399       61.28%          28.80
 March 2016        7,989,346     4,963,601       62.13%          29.57
 April 2016       12,210,657     8,935,538       73.18%          25.44
 May 2016         12,302,645     7,694,703       62.55%          26.51
 June 2016        18,412,530     8,434,048       45.81%          31.05
 July 2016         4,326,526     2,349,107       54.30%          21.85
 August 2016      36,380,525    19,867,468       54.61%          17.14
 September        33,519,107    21,631,498       64.53%            8.43
 2016
 October 2016     54,368,433    33,710,891       62.00%            5.17
 November         64,431,703    30,505,486       47.35%            3.37
 2016
 December         18,309,314     8,301,818       45.34%            2.49
 2016




{1308056.1 }                              81
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 83 of 103




                     Canada - Concordia Monthly Share Totals

           A         B             C             D             E
               Monthly Total Monthly Short              Monthly
 Month         Volume        Volume        Percent      Starting Price
 January 2016      9,774,860     6,197,245       63.40%          73.84
 February 2016     8,528,830     5,323,353       62.42%          40.14
 March 2016       17,191,060    10,581,771       61.55%          39.68
 April 2016       17,470,400    12,561,310       71.90%          33.10
 May 2016         18,664,790    11,711,266       62.75%          33.18
 June 2016        19,121,610     8,838,877       46.22%          40.52
 July 2016         7,505,640     4,089,859       54.49%          27.34
 August 2016      23,602,550    13,174,025       55.82%          18.97
 September        22,065,720    14,177,373       64.25%          11.04
 2016
 October 2016     19,768,640    12,503,417       63.25%            6.78
 November         27,566,000    13,949,432       50.60%            4.49
 2016
 December         10,930,220     5,193,189       47.51%            3.33
 2016


         166. Based on the following facts, a strong inference can be drawn that

Concordia’s share price was being manipulated by the Naked Short Selling

Defendants, who consciously or recklessly engaged in an abusive naked short

selling scheme to manipulate the market price of Concordia shares during the

Relevant Period. These facts are:


         (a) During the Relevant Period approximately 410 million interlisted

Concordia shares traded in Canada and the U.S, but only 40 million shares were

{1308056.1 }                              82
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 84 of 103




authorized to be traded by Concordia. This represented an astonishingly high

turnover rate of 1,000% for the 40 million shares authorized for trading;

         (b) During the Relevant Period, approximately 238 million interlisted

Concordia shares sold short in Canada and the U.S., but only 40 million shares

were authorized for trading by Concordia. This represented a turnover rate of

approximately 600% of the 40 million shares authorized for trading;

         (c) On most days during the Relevant Period, between 50% and 90% of all

Concordia shares that were traded were sold short despite an industry average for

short selling of 25% of the volume of a particular security on a given day for

companies listed on U.S. exchanges;

         (d) During the period March 1, 2016 through June 27, 2016, the Naked Short

Selling Defendants sold short approximately 3 million Concordia shares in Canada

without having shares in their inventory;

         (e) Concordia was an Interlisted Stock and therefore brokers in Canada and

the U.S. routinely routed and traded Concordia shares seamlessly in both countries.

Industry rules and regulation in both Canada and the U.S. require brokers,

including the Naked Short Selling Defendants, to publish their order routing

policies which generally disclose that orders originating in Canada can and will be

routed to U.S. markets through designated U.S. brokers and vice-versa;



{1308056.1 }                              83
       Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 85 of 103




      (f) During the Relevant Period, the trading patterns of the affiliated

Defendants in both Canada and the U.S. were parallel to each other. This included

both the spoofing activities and the short selling activities that manipulated the

price of Concordia shares downward;

      (g) As registered brokers, the Naked Short Selling Defendants knew or

should have known that industry standards of care and applicable rules and

regulations, in both Canada and the U.S., imposed a duty to monitor their internal

trading practices. The manipulative conduct of the Naked Short Selling

Defendants and their failure to maintain sufficient controls to avoid fraud permits

an inference of conscious misbehavior or recklessness in perpetrating their abusive

naked short selling scheme.


      167. Based on the available Canadian trading data from March 1, 2016 to

June 27, 2016, the identities and short share totals of the Canadian Naked Short

Selling Defendants is partially known. A significant amount of the short selling

trades that occurred on Canadian exchanges were listed as “Anonymous” and

comprise the John Doe Canada Defendants. As an Interlisted Security,

Concordia’s shares are considered fungible and intertwined between the Canadian

Naked Short Selling Defendants and their U.S. Short Selling Defendant affiliated

counterparts. Upon information and belief, short sale orders that were placed with

Canadian Naked Short Selling Defendants were routed to and executed by their
{1308056.1 }                         84
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 86 of 103




U.S. Short Selling Defendant affiliated counterparts. Conversely, short sale orders

that were placed with U.S. Naked Short Selling Defendants were similarly routed

and executed by Canadian Naked Short Selling Defendants. The industry average

for short selling in the U.S. is approximately between 20% and 25% of the volume

of a particular security on a given day. The large percentage of short selling that

occurred on exchanges in both countries closely mirrored each other and more than

doubled the range for short selling in the U.S. There were approximately 238

million shares sold short during the Relevant Period, which accounted for 58% of

the approximately 410 million shares traded during this period. In addition, the

short sale turnover rate was approximately 600% of the 40 million shares

Concordia actually issued for trading. Stated differently each share of the 40

million shares available for trading were sold short 6 times. This did not happen.

Based upon the enormous amount of shares that were sold short, the limited

amount of borrowable shares that were available, the absence of shares in each

Naked Short Selling Defendants inventory, and the limited FTD’s reflected in the

public record, a strong inference can be drawn from these facts that the Naked

Short Selling Defendants were electronically generating and trading Fictitious

Shares. Alternatively, upon information and belief, to conceal their unlawful

activities, the affiliated Canadian and U.S. Naked Short Selling Defendants created

accounts in each country to offset the Fictitious Shares and internalize the FTD’s

{1308056.1 }                             85
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 87 of 103




or misappropriated customer’s shares that were required to be held in segregated

accounts for safekeeping to avoid regulatory scrutiny and detection of violations of

Reg SHO.


               Examples of Defendants Naked Short Selling Activities
               During the Relevant Period

         168. The following are examples of naked short selling by the Naked Short

Selling Defendants, who each sold shares of Concordia stock that they did not have

in their inventories.


Defendants UBS-Canada and UBS-U.S.

         169. During the Relevant Period, UBS-Canada engaged in the short selling

of Concordia’s shares. UBS-Canada is affiliated with UBS-U.S. and both

defendants are owned by a common parent, UBS A.G. As Concordia was an

Interlisted Security, the affiliated companies regularly routed orders to buy or sell

Concordia shares between each other for the seamless execution of these fungible

shares in both countries.

         170. Reflected in the following chart, UBS-Canada sold approximately

343,000 shares short that it did not have in inventory. As an Interlisted Security,

these shares are fungible and were either executed by UBS-Canada or UBS-U.S.,

without the public’s knowledge, and these shares could be included in either

country’s Concordia short volume totals.
{1308056.1 }                              86
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 88 of 103




                      UBS-Canada – Concordia Short Shares

                  A             B                      A           B
                            Shares Sold                       Shares Sold
                 Date         Short                Date         Short
                3/17/2016           130            5/5/2016         4,300
                3/18/2016         2,850            5/6/2016        49,900
                3/21/2016        59,616           5/10/2016           400
                3/24/2016         1,402           5/11/2016        36,885
                3/29/2016        90,730           5/12/2016           463
                3/30/2016         4,300            6/7/2016           100
                3/31/2016         7,095            6/8/2016             0
                 4/1/2016         1,726            6/9/2016           100
                 4/4/2016        24,290           6/10/2016            76
                4/27/2016         2,719           6/15/2016        27,600
                 5/2/2016           180           6/24/2016        21,017
                 5/3/2016         4,657           6/27/2016           500
                 5/4/2016         1,800
                                               Total              342,836
Defendants SocGen-Canada and SocGen-U.S.

         171. During the Relevant Period, SocGen-Canada engaged in the short

selling of Concordia’s shares. SocGen-Canada is affiliated with SocGen-U.S. and

both defendants are owned by a common parent, Société Générale U.S. As

Concordia was an Interlisted Security, the affiliated companies regularly routed

orders to buy or sell Concordia shares between each other for the seamless

execution of these fungible shares in both countries.

         172. Reflected in the following chart, SocGen-Canada sold approximately

56,000 shares short that it did not have in inventory. As an Interlisted Security,

Concordia shares are fungible and were either executed by SocGen-Canada or
{1308056.1 }                              87
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 89 of 103




SocGen-U.S. without the public’s knowledge. As a result, these Concordia shares

could be included in either country’s short volume totals.


                    SocGen-Canada – Concordia Short Shares


                       A            B               A            B

                                  Shares                       Shares
                      Date      Sold Short        Date       Sold Short
                    3/17/2016          200      5/12/2016         2,300
                    3/18/2016          200      5/13/2016           700
                    3/21/2016        1,800       6/7/2016         2,050
                    3/22/2016          300       6/8/2016         2,000
                    3/23/2016          500       6/9/2016           200
                    3/24/2016        6,900      6/10/2016           100
                    3/30/2016       11,700      6/13/2016         4,600
                    3/31/2016        2,250      6/14/2016           500
                     4/4/2016        3,600      6/15/2016           152
                    4/27/2016          365      6/17/2016         4,700
                    4/29/2016          600      6/20/2016           300
                     5/2/2016        3,500      6/21/2016         1,200
                     5/3/2016        1,250      6/22/2016           300
                     5/4/2016          500      6/23/2016           250
                     5/5/2016          100      6/27/2016         3,200

                                               Total             56,317
Defendants Merrill-Canada, Merrill-U.S., and MLPro

         173. During the Relevant Period, Merrill-Canada engaged in the short

selling of Concordia’s shares. Merrill-Canada is affiliated with Merrill-U.S. and

MLPro. All three defendants are owned by a common parent, Bank of America

Corp. Since Concordia was an Interlisted Security, the affiliated companies

{1308056.1 }                             88
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 90 of 103




regularly routed orders to buy or sell Concordia shares between each other for the

seamless execution of these fungible shares in both countries.

         174. As reflected in the following chart, Merrill-Canada sold

approximately 112,000 shares of Concordia short through Canada, although it did

not have these shares in its inventory. As an Interlisted Security, Concordia shares

are fungible and were either executed by Merrill-Canada, Merrill-U.S. or MLPro,

without the public’s knowledge, and these shares could be included in either

country’s Concordia short volume totals.


                     Merrill-Canada – Concordia Short Shares


                                   A                B
                                                Shares Sold
                                 Date             Short
                               3/17/2016           4,333
                               3/18/2016           3,835
                               3/21/2016          22,466
                               3/22/2016           1,211
                               3/23/2016          59,051
                               3/24/2016          19,101
                               4/1/2016            1,949

                                 Total           111,946




{1308056.1 }                               89
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 91 of 103




Defendant Cormark

         175. During the Relevant Period, Cormark engaged in the short selling of

Concordia’s shares. Since Concordia was an Interlisted Security, Cormark

regularly routed orders to buy or sell Concordia shares to either U.S. broker ITG or

BTIG for the seamless execution of these fungible shares in both countries.

         176. During the Relevant Period, according to the SEC, Cormark entered

more than 200 sale orders for a hedge fund customer (the “Hedge Fund”) into an

intermediary broker’s execution management system as “long”10 orders. At the

time these sale orders were entered, the Hedge Fund was not “deemed to own” the

stock being sold and did not have a net long position in the stock. Thus, the orders

should have been marked as “short” sales under Regulation SHO. The

intermediary broker, ITG Canada Corp. (“ITG Canada”), routed the sale orders

with the incorrect order-marking information provided by Cormark to the

Executing Broker, which in turn, executed the orders as “long” sales on U.S.

exchanges. As a result, Cormark caused the Executing Broker to mismark sale

orders as “long,” in violation of Rule 200(g) of Regulation SHO. Cormark also

caused the Executing Broker to be in violation of Reg SHO’s locate and delivery

requirements.


10
  A sale is considered long when the seller owns the security that is being sold prior to the sale.
In comparison, a short sale occurs when the seller does not own the shares it is selling and
borrows the shares prior to the sale.
{1308056.1 }                                    90
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 92 of 103




         177. Cormark was fined $800,000 for this unlawful conduct which

occurred at or about the same time that Cormark was engaged in the unlawful

trading activities of Concordia’s shares. See Securities Exchange Act of 1934

Release No. 90740 / December 21, 2020.

         178. As reflected in the following chart, Cormark sold approximately

322,000 shares short through Canada that it did not have in inventory. Since

Concordia is an Interlisted Security, these shares are fungible and were either

executed by ITG or BTIG in the U.S. for Cormark without the public’s knowledge.

Therefore, these shares could be included in either country’s Concordia short

volume totals. A reasonable inference can be drawn that Cormark was engaged in

the same or similar conduct in connection with the naked short sales of

Concordia’s securities as it was in the SEC action set forth above.

                        Cormark – Concordia Short Shares


                                   A              B
                                              Shares Sold
                                Date            Short
                                3/29/2016           45,500
                                3/30/2016           30,000
                                3/31/2016           34,600
                                 5/5/2016            1,300
                                 5/6/2016           11,700
                                 6/7/2016         199,300

                           Total                  322,400

{1308056.1 }                             91
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 93 of 103




Defendants John Doe-Canada and John Doe-U.S.

         179. During the Relevant Period, John Doe-Canada a/k/a “Anonymous11”

engaged in short selling of Concordia’s shares. Upon information and belief, John

Doe-Canada is affiliated with John Doe-U.S. Since Concordia was an Interlisted

Security, the affiliated John Doe companies, like the other named Naked Short

Selling Defendants, regularly routed orders to buy or sell Concordia shares

between each other for the seamless execution of these fungible shares in both

countries.

         180. As reflected in the following chart, the John Doe-Canada Defendants

sold approximately 2.2 million shares short that they did not have in inventory.

Since Concordia is an Interlisted Security, these shares are fungible and were either

executed by the John Doe-Canada or John Doe-U.S. Defendants without the

public’s knowledge. Therefore, these shares could be included in either country’s

Concordia short volume totals.

                           [INTENTIONALLY LEFT BLANK]




11
  On the TSX website Member Firm Directory page, reference is made to broker number 001
named “Anonymous”.
{1308056.1 }                               92
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 94 of 103




                    John Doe-Canada – Concordia Short Shares

                   A              B                    A         B
                            Shares Sold                      Shares Sold
                 Date         Short               Date         Short
                3/17/2016      181,147           5/10/2016        20,578
                3/18/2016      292,842           5/11/2016         1,226
                3/21/2016        58,782          5/12/2016        66,198
                3/22/2016        26,400          5/13/2016        28,074
                3/23/2016         8,568           6/7/2016        16,201
                3/24/2016      234,043            6/8/2016      158,803
                3/29/2016        41,094           6/9/2016        49,795
                3/30/2016      147,434           6/10/2016        24,500
                3/31/2016         7,800          6/13/2016        88,180
                 4/1/2016         2,918          6/14/2016        20,287
                 4/4/2016         1,823          6/15/2016        41,893
                4/27/2016         2,900          6/16/2016      129,554
                4/29/2016         1,200          6/17/2016        38,677
                 5/2/2016         1,300          6/20/2016        13,123
                 5/3/2016        34,700          6/21/2016        13,529
                 5/4/2016        55,600          6/22/2016        59,299
                 5/5/2016        74,100          6/23/2016        38,050
                 5/6/2016         6,450          6/24/2016        90,039
                 5/9/2016        57,675          6/27/2016        96,681

                                               Total           2,231,463


         181. A strong inference can be drawn from these facts that there was an

excessive amount of short selling that can be deemed naked short selling based on

an insufficient supply of authorized shares that Concordia issued for public trading.

This could only have been accomplished by the unlawful creation of Fictitious



{1308056.1 }                              93
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 95 of 103




Shares which were injected into the market by the Naked Short Selling Defendants

to increase the supply in support of the naked short selling.


                Scienter – There is Strong Circumstantial Evidence
                Of Defendants’ Conscious Misbehavior or Reckless Conduct

         182.   The conduct of the Naked Short Selling Defendants did not reflect

inadvertent anomalies, innocent accidents or “one-off” errors. Rather, the trading

activities of the Naked Short Selling Defendants and their failure to comply with

industry standards of care when viewed collectively constitutes strong

circumstantial evidence that each Naked Short Selling Defendant consciously or

recklessly engaged in unlawful conduct that was intended to deceive Concordia’s

investors.


         First, as registered brokers, each of the Naked Short Selling Defendants

knew or should have known that by continuously and consciously failing to locate,

borrow and deliver authorized Concordia shares by the settlement date of their

naked short sales, they were manipulating the price of Concordia’s shares

downward; and

         Second, as registered brokers, each Naked Short Selling Defendant knew or

should have known that their conduct was an extreme departure from industry

standards of care of the securities industry, including, FINRA Rule 3110 (the

“FINRA Supervision Rule”) which required the Naked Short Selling Defendants to
{1308056.1 }                               94
       Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 96 of 103




“establish and maintain a system" of supervision that is "reasonably designed to

achieve compliance with applicable securities laws and regulations.” This rule

requires the Naked Short Selling Defendants’ to monitor their internal trading and

settlement activities, establish written supervisory procedures, appoint qualified

supervisors, and implement reviews at least annually to detect and prevent

violations of, and achieve compliance with, the applicable securities laws,

regulations, and rules. Under the FINRA Supervision Rule, the compliance

program must include periodic examinations regarding designed to detect and

prohibit unlawful trading activities. FINRA Rule 3120 (the “FINRA Supervisory

Control System Rule”) reinforces the requirements of the FINRA Supervision Rule

by further requiring that firms test and verify that their supervisory procedures are

reasonably designed and operated to achieve compliance with the applicable laws,

regulations, and rules.


      183. If properly monitored by the Naked Short Selling Defendants, the

interrelated nature of these facts and the corresponding supervisory and

compliance obligations would have caused Naked Short Selling Defendants to be

aware of the violations described herein. In this context, a strong inference can be

drawn that the Naked Short Selling Defendants consciously or recklessly

disregarded their legal obligations and turned a blind eye to their unlawful trading

conduct in order to avoid having to take any form of internal corrective actions.
{1308056.1 }                             95
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 97 of 103




               The Naked Short Selling Defendants Used National Securities
               Exchanges and the Mails to Perpetrate Their Market
               Manipulation Scheme In Connection With Trading
               Concordia Shares

         184. Each Naked Short Selling Defendant used the means or

instrumentalities of interstate commerce, the facilities of a national securities

exchange, and the mail, to purchase and sell Concordia securities.

         185. The Naked Short Selling Defendants each knowingly employed

devices, schemes, or artifices to defraud and engaged in acts, practices, and a

course of conduct which operated as a fraud or deceit upon Concordia and the

market.


               Harrington Suffered Damages As A Result Of Naked
               Short Selling Defendants’ Market Manipulation Scheme

         186. As a direct and proximate result of the Naked Short Selling

Defendants’ schemes, devices and manipulative conduct, Harrington has been

damaged in an amount that is presently undetermined but believed to exceed tens

of millions of dollars. The Naked Short Selling Defendants’ scheme was sustained

and unrelenting and together with the spoofing scheme caused Concordia’s share

price to decline during the Relevant Period from $34.77 per share to $1.83 per

share. Harrington’s damages were caused by the unlawful conduct of the

Defendants.


{1308056.1 }                              96
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 98 of 103




         187. Concordia securities were intended to be traded in an efficient and fair

market free of manipulation. Harrington relied on the assumption that the market

was free from manipulation when it sold its Concordia shares and that the market

price of these securities was determined by the natural forces of supply and

demand rather than the false and misleading information that was secretly injected

into the market by the Naked Short Selling Defendants.

         188. By reasons of the foregoing, Harrington seeks to recover damages for

the loss that the Naked Short-Selling Defendants’ conduct caused it to suffer, by

violating Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934.


C.       Third Claim for Relief for Spoofing in Violation of Section 9(a)(2)
         of The Securities Exchange Act of 1934 Against CIBC-Canada, CIBC-
         U.S., TD-Canada, TD-U.S., Merrill-U.S., Merrill-Canada, John Doe-
         Canada, and John Doe-U.S.

         189. Plaintiff incorporates by reference paragraphs 1 through 188 as if

more fully set forth herein.

         190. The Spoofing Defendants’ scheme violated Section 9(a)(2) of the

Securities Exchange Act of 1934, which makes it unlawful to engage in “a series of

transactions in any security…creating actual or apparent active trading in such a

security or raising or depressing the price of such security, for the purpose of

inducing the purchase or sale of such security by others.”



{1308056.1 }                               97
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 99 of 103




         191. By reason of the conduct described in paragraphs 39 to 159 above, the

Spoofing Defendants, their affiliates, subsidiaries, related companies and John Doe

entities, directly used the mails, or instrumentalities of interstate commerce, or a

facility of a national securities exchange, to affect alone or with one or more other

persons, a series of transactions in Concordia’s securities that created actual or

apparent trading in such securities or raising or depressing the price of such

securities for the purpose of inducing the purchase or sale of such securities by

others, engaged in the market manipulation strategy of spoofing which artificially

affected the prices of Concordia’s securities that Harrington sold.

         192. The Spoofing Defendants acted consciously or recklessly to

artificially affect the price of Concordia’s shares, that Harrington sold during the

Relevant Period.

         193. By reason of the foregoing, Spoofing Defendants violated Section

9(a)(2) of the Exchange Act of 1934.


D.       Fourth Claim For Relief For Unjust Enrichment

         194. Plaintiff incorporates by reference paragraphs 1 through 193 as if

more fully set forth herein.

         195. The Defendants financially benefitted from their unlawful acts. As

alleged herein, the Spoofing Defendants manipulated the market price of

Concordia securities during the Relevant Period by intentionally placing orders to
{1308056.1 }                              98
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 100 of 103




sell that were never intended to be executed in order to signal to the market that

Concordia’s shares were being sold, at prices that were declining. These sell

orders were never intended to be executed and were cancelled after the Spoofing

Defendants executed orders to buy Concordia shares at the artificially low prices

that they created by their scheme.

         196. The Spoofing Defendants acted consciously or recklessly to

manipulate Concordia shares, resulting in the market share price of Concordia to

decline and causing Harrington to suffer losses in connection with the sale of its

shares during the Relevant Period.

         197. The Naked Short Selling Defendants benefitted from their unlawful

acts. As alleged herein, the Naked Short Selling Defendants manipulated the

market price of Concordia securities during the Relevant Period by unlawfully

naked short selling Concordia shares that they neither had in inventory nor located

or borrowed as required by Reg SHO. The unlawful conduct of the Naked Short

Selling Defendants injected false and misleading information into the market that

interfered with Concordia’s share price being determined by the natural forces of

supply and demand. The unlawful conduct of the Naked Short Selling Defendants

was consciously or recklessly performed.

         198. These unlawful acts caused Harrington to suffer financial injury, by

being forced to sell its securities at artificially low prices.

{1308056.1 }                                99
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 101 of 103




          199. As a result of the Defendants’ spoofing and naked short selling

activities as set forth herein, it is unjust and inequitable for the Defendants to have

enriched themselves in this manner at the expense of Harrington. Under the facts

and circumstances of this case, equity and good conscience require the Defendants

to make restitution.

          200. Each Defendant should pay restitution for its own unjust enrichment

to Harrington.


     V.        EQUITABLE TOLLING OF THE STATUTE OF LIMITATIONS

          201. The applicable statute of limitations relating to the claims alleged

herein was tolled because of the Defendants’ concerted efforts to conceal their

fraudulent scheme to manipulate the market price of Concordia shares and because

the U.S. exchanges do not display or identify the broker who is executing the

trades. Defendants knew that their spoofing and abusive naked short selling

schemes were unlawful and which, if exposed, would have subjected them to civil

liability. Defendants went to great lengths and expense to design algorithmic

trading programs that were used on high frequency trading computer systems to

perpetrate their unlawful spoofing and abusive naked short selling schemes.

          202. Harrington had no way of accessing or discovering Defendants’

algorithmic computerized trading programs and/or strategies that involved millions

of Concordia shares being traded on multiple exchanges in Canada and the U.S. In
{1308056.1 }                                100
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 102 of 103




addition, Harrington had no way of discovering the identities of the spoofers and

abusive short sellers who trade under a veil of anonymity in the U.S.

         203. Defendants’ unlawful market manipulation schemes involved highly

technical and voluminous trading activities that occurred under a cloak of secrecy

on exchanges that were located in both Canada and the U.S. Defendants should

not be permitted to benefit from committing and concealing their unlawful market

manipulation schemes, which caused Harrington to suffer enormous financial

damages.


                           VI.    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that this Court enter a

judgment:


         A.    Finding that Defendants violated the federal securities laws as alleged

in this complaint;

         B.    Ordering Defendants to pay damages as a result of their unlawful

conduct in an amount to be determined at trial;

         C.    Awarding reasonable attorney’s fees and costs together with all

available pre and post judgment interest; and

         D.    Granting such other and further relief as the Court deems just and

appropriate.

{1308056.1 }                              101
          Case 1:21-cv-00761-LGS Document 5 Filed 01/28/21 Page 103 of 103




                        VII.   DEMAND FOR JURY DUTY

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiff

demands trial by jury in this action of all issues so triable.


Dated: January 27, 2021
       New York, New York
                                                 Respectfully submitted,

                                                 By: /s/ Alan M. Pollack
                                                     Alan M. Pollack
                                                     Felicia S. Ennis
                                                     Warshaw Burstein, LLP
                                                     575 Lexington Avenue, 7th Floor
                                                     New York, New York 10022
                                                     Tel: (212) 984-7700
                                                     Fax: (212) 956-2164

                                                                 and

                                                 By: /s/ James Wes Christian
                                                     James Wes Christian
                                                     Ardalan Attar
                                                     Christian Smith & Jewell, LLP
                                                     2302 Fannin, Suite 500
                                                     Houston, Texas 77002
                                                     Tel: (713) 659-7616




{1308056.1 }                               102
